UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/09 FORM N-CSR Item 1. Reports to Stockholders. -2- The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Information About the Review and Approval of the Funds Investment Advisory Agreement 35 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Core Value Portfolio, a series of Dreyfus Investment Portfolios, covering the 12-month period from January 1, 2009, through December 31, 2009. The U.S. stock market ended 2009 with a healthy annual gain, but market indices across all capitalization ranges and investment styles remained well below the peaks reached in the fall of 2007.The equity markets advance was driven by improving investor sentiment as the U.S. economy staged a gradual, but sustained, recovery from the recession and banking crisis that had depressed stock prices at the beginning of the year. After four consecutive quarters of contraction, the U.S. economy returned to growth during the third quarter of 2009, buoyed by greater manufacturing activity to replenish depleted inventories and satisfy export demand. The slumping housing market also showed signs of renewed life later in the year when home sales and prices rebounded modestly. However, economic headwinds remain, including a high unemployment rate and the prospect of anemic consumer spending. As 2010 begins, our Chief Economist, as well as many securities analysts and portfolio managers have continued to find opportunities and survey potential challenges across a variety of asset classes, including equities. While no one can predict the future, we believe that the 2010 investment environment will likely require a broader range of investment considerations relative to last year. As always, your financial adviser can help you determine the mix of investments that may be best suited to helping you achieve your goals at a level of risk that is comfortable for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of January 1, 2009, through December 31, 2009, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2009, Core Value Portfolio, a series of Dreyfus Investment Portfolios, produced a total return of 18.18% for its Initial shares, and its Service shares produced a total return of 17.96%. 1 In comparison, the funds benchmark, the Russell 1000 Value Index (the Index), produced a total return of 19.69% for the same period. 2 In the wake of a severe recession and banking crisis, stocks rallied over much of 2009 as credit markets thawed and investors looked forward to better economic times. However, large-cap value stocks generally advanced less robustly than their smaller and more growth-oriented counterparts. The fund produced lower returns than its benchmark, due primarily to shortfalls in the consumer discretionary sector and, to a lesser extent, the utilities sector. The Funds Investment Approach The fund invests primarily in large-cap companies that are considered undervalued based on traditional measures, such as price-to-earnings ratios. When choosing stocks, we use a bottom-up stock selection approach, focusing on individual companies, rather than a top-down approach that forecasts market trends. We also focus on a companys relative value, financial strength, business momentum and likely catalysts that could ignite the stock price. U.S. Stock Market Rebounded Sharply During the winter of 2009,equity markets were still reeling from a global financial crisis that nearly led to the collapse of the worldwide banking system. In addition, rising unemployment and declining housing markets had produced the most severe recession since the 1930s.These influences fueled a bear market that drove stocks across all capitalization ranges and investment styles to multi-year lows during the first quarter of the year. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The decline affected a wide variety of industry groups seemingly regardless of their underlying business fundamentals. Market sentiment began to improve in early March, as aggressive measures adopted by government and monetary authorities to repair the credit marketsincluding historically low short-term interest rates, a massive economic stimulus program and rescues of troubled corporationsseemed to gain traction. Additional evidence of economic stabilization later appeared, sparking a sustained market rally through year-end. Smaller, lower-quality companies generally led the rally as investors sought bargains among stocks that had been severely punished in the downturn. Stock Selection Strategy Drove Fund Performance Although investor behavior during the downturn was motivated more by fear of losses than the strengths and weaknesses of individual companies, our stock selection strategy proved relatively effective, helping the fund cushion market declines. Our process continued to find value-oriented opportunities during the rally over the remainder of 2009, when investors appetite for risk returned, but returns were particularly strong among benchmark components that did not meet our investment criteria, causing the fund to lag the Russell 1000Value Index. Disappointments were particularly pronounced in the economically sensitive consumer discretionary sector, where poor timing in the purchase and sale of used car chain AutoZone weighed on the funds relative performance.The fund did not own Ford Motor Company as the recession-stressed company did not meet our investment criteria, but Ford rallied strongly when it became clearer that bankruptcy was unlikely. Instead, we preferred automobile-related investments such as Johnson Controls, which does business with a variety of automakers but lagged sector averages. In the relatively small utilities sector, the fund encountered difficulties with several regulated electricity producers when proposed regulatory reforms were delayed. On a more positive note, the funds relative performance was especially strong in the energy sector, where a more constructive investment posture helped bolster the funds results as rising commodity prices drove 4 stock prices higher. An underweighted position in industry bellwether Exxon Mobil boosted relative returns when investors turned toward less defensive investments in the rally. Instead, we focused on smaller oil producers such as Occidental Petroleum, which advanced due to an attractive valuation and strong growth prospects. In the health care sector, the fund benefited from favorable timing in trades involving pharmaceutical developer Wyeth Pharmaceuticals, which was acquired by a former rival at a substantial premium to its prevailing stock price.We sold the stock soon after the acquisition was announced, avoiding subsequent underperformance. Positioned for a Global Economic Recovery As of the reporting periods end, the economy appears to be gaining strength, and we have seen signs that investors have been refocusing on companies with healthy finances and strong business fundamentals.In our judgment, these developments could lead to an investment environment that is especially well suited to our stock selection process. Indeed, we have continued to find attractive opportunities among multinational companies, especially in the information technology and consumer discretionary sectors, that appear poised to prosper during an economic rebound that may be more robust overseas than in the United States.We have found fewer opportunities in the industrials and utilities sectors. January 15, 2010 The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Core Value Portfolio, a Series of Dreyfus Investment Portfolios, made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, portfolio shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/09 1 Year 5 Years 10 Years Initial shares 18.18% 0.05% 1.87% Service shares 17.96% 0.19% 1.76% The data for Service shares includes the results of Initial shares for the period prior to December 31, 2000 (inception date of Service shares). Actual Service shares average annual total return and hypothetical growth results would have been lower. See notes below.  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, Core Value Portfolio on 12/31/99 to a $10,000 investment made in the Russell 1000 Value Index (the Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.The performance figures for Service shares reflect the performance of the funds Initial shares from their inception date through December 30, 2000, and the performance of the funds Service shares from December 31, 2000 (inception date of Service shares) to December 31, 2009 (blended performance figures).The performance figures for each share class reflect certain expense reimbursements, without which the performance of each share class would have been lower. In addition, the blended performance figures have not been adjusted to reflect the higher operating expenses of the Service shares. If these expenses had been reflected, the blended performance figures would have been lower. All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses (after any expense reimbursements).The Index is an unmanaged index, which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Core Value Portfolio from July 1, 2009 to December 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 5.20 $ 6.36 Ending value (after expenses) $1,195.10 $1,193.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.79 $ 5.85 Ending value (after expenses) $1,020.47 $1,019.41  Expenses are equal to the funds annualized expense ratio of .94% for Initial Shares and 1.15% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2009 Common Stocks99.7% Shares Value ($) Consumer Discretionary11.4% Best Buy 5,310 209,533 Carnival 10,670 a 338,132 Dollar General 8,315 186,505 Home Depot 21,400 619,102 Johnson Controls 12,620 343,769 Limited Brands 9,560 183,934 News, Cl. A 29,970 410,289 Omnicom Group 9,530 373,100 Staples 6,950 170,901 Target 3,520 170,262 Time Warner 22,693 661,274 Toll Brothers 6,070 a 114,177 Walt Disney 5,370 173,183 Consumer Staples7.0% Coca-Cola Enterprises 7,960 168,752 CVS Caremark 17,570 565,930 Kellogg 6,600 351,120 PepsiCo 11,390 692,512 Philip Morris International 6,770 326,246 Procter & Gamble 5,580 338,315 Energy18.5% Chevron 17,260 1,328,847 ConocoPhillips 13,830 706,298 Devon Energy 3,160 232,260 EOG Resources 6,690 650,937 Exxon Mobil 14,214 969,253 Hess 6,170 373,285 Marathon Oil 8,150 254,443 Occidental Petroleum 18,820 1,531,007 Peabody Energy 3,990 180,388 Schlumberger 2,980 193,968 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial24.1% ACE 3,300 a 166,320 Aflac 4,010 185,462 American Express 4,910 198,953 Ameriprise Financial 8,540 331,523 AON 6,500 249,210 Bank of America 60,730 914,594 Capital One Financial 2,880 110,419 Citigroup 104,990 347,517 Goldman Sachs Group 4,040 682,114 JPMorgan Chase & Co. 36,090 1,503,870 Marsh & McLennan Cos. 10,390 229,411 MetLife 14,060 497,021 Morgan Stanley 15,210 450,216 Prudential Financial 5,760 286,618 State Street 6,960 303,038 SunTrust Banks 8,200 166,378 Travelers Cos 10,370 517,048 U.S. Bancorp 14,650 329,772 Wells Fargo & Co. 33,610 907,134 Health Care10.5% AmerisourceBergen 7,990 208,299 Amgen 5,890 a 333,197 Covidien 7,987 382,497 Johnson & Johnson 3,910 251,843 McKesson 3,060 191,250 Merck & Co. 12,820 468,443 Pfizer 61,010 1,109,772 Thermo Fisher Scientific 3,720 a 177,407 UnitedHealth Group 5,310 161,849 Warner Chilcott, Cl. A 6,806 a 193,767 WellPoint 2,970 a 173,121 Industrial7.1% Dover 4,520 188,077 Eaton 4,780 304,104 General Electric 40,380 610,949 10 Common Stocks (continued) Shares Value ($) Industrial (continued) Honeywell International 4,690 183,848 Raytheon 4,920 253,478 Republic Services 6,520 184,581 Tyco International 5,747 205,053 Union Pacific 8,240 526,536 Information Technology8.4% AOL 2,063 a 48,027 Cisco Systems 30,230 a 723,706 EMC 10,750 a 187,803 Hewlett-Packard 11,840 609,878 Microsoft 27,040 824,450 Tyco Electronics 15,520 381,016 Western Union 8,600 162,110 Materials3.9% Air Products & Chemicals 3,200 259,392 Dow Chemical 13,920 384,610 Freeport-McMoRan Copper & Gold 4,310 346,050 International Paper 13,130 351,621 Telecommunication Services2.9% AT & T 29,640 830,809 Vodafone Group, ADR 7,720 178,255 Utilities5.9% Entergy 6,490 531,142 Exelon 4,320 211,118 FPL Group 4,960 261,987 NRG Energy 7,480 a 176,603 PG & E 4,050 180,833 Questar 10,270 426,924 Southern 7,870 262,228 Total Common Stocks (cost $30,924,218) The Fund 11 STATEMENT OF INVESTMENTS (continued) Preferred Stocks.4% Shares Value ($) Financial Bank of America (Convertible) (cost $132,600) 8,840 a Total Investments (cost $31,056,818) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 24.5 Consumer Staples 7.0 Energy 18.5 Utilities 5.9 Consumer Discretionary 11.4 Materials 3.9 Health Care 10.5 Telecommunication Services 2.9 Information Technology 8.4 Industrial 7.1  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES December 31, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 31,056,818 34,772,866 Receivable for investment securities sold 59,812 Dividends and interest receivable 43,515 Receivable for shares of Beneficial Interest subscribed 853 Prepaid expenses 11,274 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 34,386 Cash overdraft due to Custodian 24,067 Payable for shares of Beneficial Interest redeemed 31,390 Accrued expenses 49,174 Net Assets ($) Composition of Net Assets ($): Paid-in capital 40,670,819 Accumulated undistributed investment incomenet 479,075 Accumulated net realized gain (loss) on investments (10,116,639) Accumulated net unrealized appreciation (depreciation) on investments 3,716,048 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 16,821,757 17,927,546 Shares Outstanding 1,437,639 1,522,651 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended December 31, 2009 Investment Income ($): Income: Cash dividends (net of $3,145 foreign taxes withheld at source): Unaffiliated issuers 805,264 Affiliated issuers 193 Interest 3,769 Income from securities lendingNote 1(b) 2,871 Total Income Expenses: Investment advisory feeNote 3(a) 243,538 Distribution feesNote 3(b) 42,857 Auditing fees 38,512 Custodian feesNote 3(b) 12,926 Prospectus and shareholders reports 3,824 Legal fees 3,644 Trustees fees and expensesNote 3(c) 932 Shareholder servicing costsNote 3(b) 534 Interest expenseNote 2 130 Loan commitment feesNote 2 66 Registration fees 58 Miscellaneous 14,286 Total Expenses Lesswaiver of fees due to undertakingNote 3(a) (28,662) Lessreduction in fees due to earnings creditsNote 1(b) (18) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (4,083,587) Net unrealized appreciation (depreciation) on investments 8,744,725 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2009 2008 Operations ($): Investment incomenet 479,470 906,251 Net realized gain (loss) on investments (4,083,587) (5,864,375) Net unrealized appreciation (depreciation) on investments 8,744,725 (17,323,247) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (466,931) (567,578) Service Shares (437,686) (620,323) Net realized gain on investments: Initial Shares  (3,076,008) Service Shares  (3,679,023) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 1,045,422 1,843,001 Service Shares 410,474 681,811 Dividends reinvested: Initial Shares 466,931 3,643,586 Service Shares 437,686 4,299,346 Cost of shares redeemed: Initial Shares (3,361,293) (7,447,428) Service Shares (4,222,637) (7,457,586) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 35,736,729 70,398,302 End of Period Undistributed investment incomenet 479,075 904,222 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2009 2008 Capital Share Transactions: Initial Shares Shares sold 111,411 141,710 Shares issued for dividends reinvested 53,918 244,208 Shares redeemed (362,766) (523,016) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 40,997 48,660 Shares issued for dividends reinvested 50,193 287,197 Shares redeemed (418,620) (543,784) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 10.24 18.37 19.50 16.29 15.52 Investment Operations: Investment incomenet a .15 .25 .31 .26 .20 Net realized and unrealized gain (loss) on investments 1.61 (6.14) .25 3.18 .64 Total from Investment Operations 1.76 (5.89) .56 3.44 .84 Distributions: Dividends from investment incomenet (.30) (.35) (.28) (.23) (.07) Dividends from net realized gain on investments  (1.89) (1.41)   Total Distributions (.30) (2.24) (1.69) (.23) (.07) Net asset value, end of period 11.70 10.24 18.37 19.50 16.29 Total Return (%) 18.18 (35.91) 3.00 21.31 5.42 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .98 .88 .87 .86 .86 Ratio of net expenses to average net assets .96 .88 b .86 .85 .86 b Ratio of net investment income to average net assets 1.54 1.77 1.63 1.47 1.28 Portfolio Turnover Rate 67.53 55.84 69.92 44.76 55.38 Net Assets, end of period ($ x 1,000) 16,822 16,745 32,547 32,517 32,189 a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 10.27 18.39 19.52 16.31 15.54 Investment Operations: Investment incomenet a .14 .23 .28 .23 .18 Net realized and unrealized gain (loss) on investments 1.62 (6.14) .26 3.18 .63 Total from Investment Operations 1.76 (5.91) .54 3.41 .81 Distributions: Dividends from investment incomenet (.26) (.32) (.26) (.20) (.04) Dividends from net realized gain on investments  (1.89) (1.41)   Total Distributions (.26) (2.21) (1.67) (.20) (.04) Net asset value, end of period 11.77 10.27 18.39 19.52 16.31 Total Return (%) 17.96 (35.93) 2.79 21.16 5.25 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.23 1.13 1.12 1.11 1.11 Ratio of net expenses to average net assets 1.08 1.00 1.00 1.00 1.00 Ratio of net investment income to average net assets 1.42 1.65 1.50 1.32 1.14 Portfolio Turnover Rate 67.53 55.84 69.92 44.76 55.38 Net Assets, end of period ($ x 1,000) 17,928 18,992 37,851 41,395 39,646 a Based on average shares outstanding at each month end. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company operating as a series company currently offering four series, including the Core Value Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to provide long-term capital growth.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors 20 may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of December 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  34,594,611   Equity Securities Foreign  178,255    See Statement of Investments for industry classification. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result 22 of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2009, The Bank of New York Mellon earned $1,230 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) At December 31, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $479,075, accumulated capital losses $9,295,907 and unrealized appreciation $2,981,230. In addition, the fund had $85,914 of capital losses realized after October 31, 2009 which were deferred for tax purposes to the first day of the following year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $3,465,952 of the carryover expires in fiscal 2016 and $5,829,955 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2009 and December 31, 2008 were as follows: ordinary income $904,617 and $1,189,171 and long-term capital gains $0 and $6,753,761, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2009, was approximately $14,400, with a related weighted average annualized interest rate of .90%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. 24 The Manager had agreed, from January 1, 2009 to July 31, 2009, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of neither class, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceed 1% of the value of the average daily net assets of such class. During the period ended December 31, 2009, the Manager waived receipt of fees of $28,662, pursuant to the undertaking. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2009, Service shares were charged $42,857 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2009, the fund was charged $96 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2009, the fund was charged $18 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2009, the fund was charged $12,926 pursuant to the custody agreement. During the period ended December 31, 2009, the fund was charged $6,681 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $22,317, Rule 12b-1 distribution plan fees $3,837, custodian fees $3,201, chief compliance officer fees $5,011 and transfer agency per account fees $20. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2009, amounted to $21,834,768 and $27,087,887, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2009. These disclosures did not impact the notes to the financial statements. 26 At December 31, 2009, the cost of investments for federal income tax purposes was $31,791,636; accordingly, accumulated net unrealized appreciation on investments was $2,981,230 consisting of $5,233,293 gross unrealized appreciation and $2,252,063 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through February 10, 2010, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Core Value Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, Core Value Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances,but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2009 by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Core Value Portfolio at December 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2010 28 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2009 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2010 of the percentage applicable to the preparation of their 2009 income tax returns. The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the Board of Trustees of Dreyfus Investment Portfolios (theCompany) held on July 14 and 15,2009,the Board considered the re-approval for an annual period (through August 31, 2010) of the Core Value Portfolio (the fund) Investment Advisory Agreement with the Manager, pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the Company, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Board noted that the funds shares are offered only to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The Managers representatives noted the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including that of the fund.The Manager also provided the number of separate accounts investing in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including portfolio accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. The Board also considered the Managers brokerage policies and 30 practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Investment Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of large-cap value funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all large-cap value funds underlying variable insurance products (the Performance Universe), selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons for various periods ended May 31, 2009.The Board members noted that the funds total return performance for its Initial shares was above the Performance Group and Performance Universe medians for all periods, except for the 1-year period when the total return performance was below the Performance Group and Performance Universe medians and the 10-year period where the total return performance was at the Performance Group median. The Manager also provided a comparison of the funds total returns to the returns of its benchmark index for each of the calendar years for the prior ten years. The Board members also discussed the funds management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the actual management fee and expense ratio of the funds Initial shares (which are not subject to a Rule 12b-1 plan) were higher and lower, respectively, than the Expense Group and Expense Universe medians. They also noted that the contractual management fee was lower than the Expense Group median. In addition, the Board noted that the The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) expense ratio of the funds Service shares (which are subject to a Rule 12b-1 plan) was higher than the Expense Group and Expense Universe medians. The Board considered the current fee waiver and expense reimbursement arrangement undertaken by the Manager. Representatives of the Manager reviewed with the Board members the advisory fees paid to the Manager or its affiliates by other accounts managed or sub-advised by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts).The Managers representatives explained the nature of the Similar Accounts and the differences, from the Managers perspective, in management of the Similar Accounts as compared to managing and providing services to the fund. Representatives of the Manager noted that the Manager or its affiliates do not manage other mutual funds with similar investment objectives, policies and strategies as the fund. The Board analyzed the differences in fees paid to the Manager and discussed the relationship of the advisory fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds advisory fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including any decline in assets, and the extent to which economies of scale would be realized if 32 the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund, including any soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fee under the Investment Advisory Agreement bears a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was not unreasonable given the services provided. The Board also noted the current fee waiver and expense reimbursement arrangement and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative perfor- mance, expense and advisory fee information (including the fee waiver and expense reimbursement arrangement), costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the advisory fee rate charged to the fund, and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Investment Advisory Agreement was in the best interests of the fund and its shareholders. 34 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 171 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 171 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. J. DAVID OFFICER, Vice President since January 2010. Director of Mellon United National Bank, an affiliate of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. Prior to June 2009, Mr. Officer was Chief Operating Officer,Vice Chairman and a director of the Manager, where he had been employed since April 1998. He is 61 years old. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. The Fund 37 OFFICERS OF THE FUND (Unaudited) (continued) JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since November 1990. 38 JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since October 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. The Fund 39 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 21 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Information About the Review and Approval of the Funds Investment Advisory Agreement 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, MidCap Stock Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for MidCap Stock Portfolio, a series of Dreyfus Investment Portfolios, covering the 12-month period from January 1, 2009, through December 31, 2009. The U.S. stock market ended 2009 with a healthy annual gain, but market indices across all capitalization ranges and investment styles remained well below the peaks reached in the fall of 2007.The equity markets advance was driven by improving investor sentiment as the U.S. economy staged a gradual, but sustained, recovery from the recession and banking crisis that had depressed stock prices at the beginning of the year. After four consecutive quarters of contraction, the U.S. economy returned to growth during the third quarter of 2009, buoyed by greater manufacturing activity to replenish depleted inventories and satisfy export demand. The slumping housing market also showed signs of renewed life later in the year when home sales and prices rebounded modestly. However, economic headwinds remain, including a high unemployment rate and the prospect of anemic consumer spending. As 2010 begins, our Chief Economist, as well as many securities analysts and portfolio managers have continued to find opportunities and survey potential challenges across a variety of asset classes, including equities. While no one can predict the future,we believe that the 2010 investment environment will likely require a broader range of investment considerations relative to last year. As always, your financial adviser can help you determine the mix of investments that may be best suited to helping you achieve your goals at a level of risk that is comfortable for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through December 31, 2009, as provided by Michael Dunn, Oliver Buckley, Langton C. Garvin and Patrick Slattery, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2009, MidCap Stock Portfolio, a series of Dreyfus Investment Portfolios, produced a total return of 35.51% for its Initial shares, and its Service shares produced a total return of 35.33%. 1 In comparison, the funds benchmark, the Standard & Poors MidCap 400 Index (S&P 400 Index), produced a total return of 37.38% for the same period. 2 Following continued recession-related market declines in January and February 2009, stocks rallied through the remainder of the year, ending the reporting period with substantial gains. Midcap stocks performed particularly well, materially outperforming large- and small-cap stocks as investors turned to growing companies poised to benefit from an economic recovery.The fund participated substantially in the markets advance, lagging its benchmark due to its preference for higher-quality companies at a time when riskier, lower quality stocks led the rally. The Funds Investment Approach The fund seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the S&P 400 Index.To pursue this goal, the fund normally invests at least 80% of its assets in stocks of midsize companies.The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. Consistency of returns compared to the S&P 400 Index is a primary goal of the investment process. Improving Economic Prospects Bolstered Stocks The first two months of 2009 saw more of the recession-related market declines that had characterized the second half of 2008 as a global recession and financial crisis continued to take its toll. During the first quarter of the year, most major stock market indices hit multi-year lows amid fears of frozen credit markets and depressed business conditions. However, stock prices began to rebound in March amid signs that aggressive remedial programs implemented by government and mone- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) tary authoritiesincluding historically low short-term interest rates and a massive economic stimulus packagewere gaining traction. As the possibility of widespread bankruptcies receded, previously beaten-down companies with weak balance sheets and high degrees of leverage enjoyed especially robust gains.While employment and other economic indicators remained weak during the second half of 2009, mounting evidence of a sustainable recovery supported a continued market advance, which broadened to include higher-quality companies with attractive momentum and value characteristics. Effectiveness of Quantitative Factors Broadened The funds value-oriented stock selection factors generally contributed positively to performance throughout the reporting period. However, other key analytical factors, including momentum metrics and earnings-quality measures, lagged during the second and third quarters of 2009 when the markets advance was led by low-priced, highly leveraged stocks. During the fourth quarter of the year, momentum factors began contributing more positively to the funds performance, narrowing the performance gap with the benchmark. Industrial Holdings Led Returns Two industrial machinery makers produced particularly notable gains for the fund. Vehicle maker Oshkosh roughly quadrupled in value after the company announced it had received several large military contracts. Mining equipment producer Bucyrus International surged during the final quarter of the year on the strength of encouraging earnings guidance and a favorably received acquisition of the mining equipment business of Terex. A wide range of other holdings further bolstered the funds performance relative to the benchmark. Several technology stocksincluding computer hard drive maker Western Digital (which was sold during the period), computer and parts distributor Tech Data, and networking product producer F5 Networksoutperformed industry averages due to strong financial results. Biotechnology tools developer Life Technologies rose amid better-than-expected sales and earnings, leading us to sell the funds position and lock in gains. A few holdings also advanced in response to buyout offers, including information technology solutions provider Avocent,fertilizer producerTerra Industries,independent oil and gas developer Encore Acquisition and soft drink bottler PepsiAmericas. Avocent and PepsiAmericas have been sold out of the portfolio since their announcements. 4 On a more negative note,disappointments in a few holdings undermined the funds returns relative to its benchmark. Discount retailers Family Dollar Stores and Dollar Tree failed to keep pace with retail industry averages as investor sentiment in the economic recovery shifted in favor of higher-end merchandisers. Energy company Frontier Oil reported weaker-than-expected financial results, as did financial firms Cincinnati Financial and The NASDAQ OMX Group. Weak financial results also took a toll on electric utility Hawaiian Electric Industries, engineering contractor Dycom Industries and medical diagnostics device maker Gen-Probe. Finally, the funds returns suffered due to unfavorable timing in the purchase and sale of container manufacturer Owens-Illinois.As of year-end, Cincinnati Financial, Hawaiian Electric, Gen-Probe, and Owens-Illinois had been sold out of the portfolio. Managing the Funds Portfolio During 2009, the market was characterized by higher than usual levels of volatility. As a result, even relatively small tilts had the potential to result in outsized impacts. We therefore maintained tight control over industry, sector, capitalization, and other top-down differences between the portfolio and benchmark. The fund has a disciplined,quantitatively driven investment approach and as of year-end 2009, the market appeared to be rewarding a reasonable balance of value and momentum factors. January 15, 2010 The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of MidCap Stock Portfolio, a series of Dreyfus Investment Portfolios, made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 28, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize-company segment of the U.S. market. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/09 1 Year 5 Years 10 Years Initial shares 35.51% 0.73% 2.91% Service shares 35.33% 0.85% 2.78% The data for Service shares includes the results of Initial shares for the period prior to December 31, 2000 (inception date of Service shares). Actual Service shares average annual total return and hypothetical growth results would have been lower. See notes below.  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, MidCap Stock Portfolio on 12/31/99 to a $10,000 investment made in the Standard & Poors MidCap 400 Index (the Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.The performance figures for Service shares reflect the performance of the funds Initial shares from their inception date through December 30, 2000, and the performance of the funds Service shares from December 31, 2000 (inception date of Service shares) to December 31, 2009 (blended performance figures).The performance figures for each share class reflect certain expense reimbursements, without which the performance of each share class would have been lower. In addition, the blended performance figures have not been adjusted to reflect the higher operating expenses of the Service shares. If these expenses had been reflected, the blended performance figures would have been lower.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses (after any expense reimbursements).The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio from July 1, 2009 to December 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.77 $ 5.11 Ending value (after expenses) $1,252.70 $1,251.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.28 $ 4.58 Ending value (after expenses) $1,020.97 $1,020.67  Expenses are equal to the funds annualized expense ratio of .84% for Initial Shares and .90% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2009 Common Stocks99.2% Shares Value ($) Consumer Discretionary16.2% Aarons 26,700 a 740,391 Advance Auto Parts 48,500 1,963,280 Aeropostale 36,975 b 1,258,999 Barnes & Noble 38,500 a 734,195 Blyth 8,300 279,876 Boyd Gaming 29,500 a,b 246,915 Brinker International 64,350 960,102 Carlisle Cos. 53,300 1,826,058 Cheesecake Factory 84,200 a,b 1,817,878 Dollar Tree 30,100 b 1,453,830 Family Dollar Stores 19,950 555,208 Foot Locker 103,300 1,150,762 FTI Consulting 5,800 b 273,528 Gentex 40,350 720,247 International Speedway, Cl. A 12,200 347,090 ITT Educational Services 15,400 a,b 1,477,784 Panera Bread, Cl. A 10,000 a,b 669,700 PetSmart 41,600 1,110,304 Regal Entertainment Group, Cl. A 33,100 477,964 Regis 19,400 a 302,058 Ross Stores 21,800 931,078 Scholastic 29,100 a 868,053 Scotts Miracle-Gro, Cl. A 21,200 a 833,372 SEACOR Holdings 10,900 b 831,125 Timberland, Cl. A 26,700 b 478,731 Valspar 14,600 396,244 Warnaco Group 24,450 b 1,031,546 Wyndham Worldwide 14,500 292,465 Consumer Staples3.4% Energizer Holdings 4,600 b 281,888 Hormel Foods 27,250 1,047,763 Lancaster Colony 33,400 1,659,980 Pulte Homes 76,500 a,b 765,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Staples (continued) Tyson Foods, Cl. A 24,600 301,842 Universal 20,400 a 930,444 Energy7.2% Atmos Energy 21,500 632,100 Bill Barrett 35,100 a,b 1,091,961 Cameron International 24,100 b 1,007,380 Covanta Holding 21,400 a,b 387,126 Encore Acquisition 24,500 b 1,176,490 Frontier Oil 82,200 989,688 Helix Energy Solutions Group 18,900 b 222,075 Oceaneering International 21,400 b 1,252,328 Patterson-UTI Energy 22,200 340,770 Plains Exploration & Production 18,600 b 514,476 Southern Union 60,100 1,364,270 Tesoro 29,900 a 405,145 Unit 21,100 b 896,750 WGL Holdings 11,000 368,940 Financial19.6% Alexandria Real Estate Equities 16,800 a,c 1,080,072 American Financial Group 63,575 1,586,196 AmeriCredit 88,400 a,b 1,683,136 Ameriprise Financial 20,400 791,928 Annaly Capital Management 39,100 c 678,385 Broadridge Financial Solutions 58,800 1,326,528 Corporate Office Properties Trust 18,200 c 666,666 Dun & Bradstreet 6,000 506,220 Equity One 25,400 c 410,718 Federated Investors, Cl. B 15,900 a 437,250 FirstMerit 65,106 1,311,235 HCC Insurance Holdings 52,450 1,467,027 Hospitality Properties Trust 72,800 c 1,726,088 Hudson City Bancorp 92,900 1,275,517 IAC/InterActiveCorp 19,800 b 405,504 10 Common Stocks (continued) Shares Value ($) Financial (continued) Liberty Property Trust 18,200 a,c 582,582 Macerich 24,571 c 883,327 Mack-Cali Realty 6,500 224,705 Mercury General 3,900 153,114 Nasdaq OMX Group 16,400 b 325,048 New York Community Bancorp 42,000 609,420 NewAlliance Bancshares 129,500 1,555,295 Old Republic International 46,600 467,864 Potlatch 38,500 a,c 1,227,380 Principal Financial Group 25,300 608,212 Raymond James Financial 44,300 1,053,011 Regency Centers 27,400 a,c 960,644 Reinsurance Group of America 17,600 838,640 StanCorp Financial Group 42,200 1,688,844 Weingarten Realty Investors 55,700 c 1,102,303 Westamerica Bancorporation 24,700 a 1,367,639 Health Care11.2% Charles River Laboratories International 12,300 b 414,387 Cooper 11,700 446,004 Endo Pharmaceuticals Holdings 60,600 b 1,242,906 Henry Schein 32,300 b 1,698,980 Humana 34,400 b 1,509,816 Kinetic Concepts 31,800 a,b 1,197,270 LifePoint Hospitals 29,900 a,b 972,049 Omnicare 42,400 1,025,232 OSI Pharmaceuticals 39,400 b 1,222,582 Resmed 22,600 b 1,181,302 Smithfield Foods 35,300 a,b 536,207 STERIS 43,500 a 1,216,695 Techne 29,100 1,995,096 Valeant Pharmaceuticals International 48,600 a,b 1,544,994 Vertex Pharmaceuticals 10,600 b 454,210 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial11.3% Brinks 42,000 1,022,280 Bucyrus International 34,400 a 1,939,128 Con-way 10,000 349,100 Donaldson 25,600 1,089,024 Dycom Industries 113,800 b 913,814 Expeditors International Washington 18,400 639,032 Flowserve 5,800 548,274 GATX 17,300 a 497,375 Granite Construction 16,100 a 541,926 Hubbell, Cl. B 37,450 1,771,385 Joy Global 29,900 1,542,541 KBR 24,100 457,900 Oshkosh 51,400 1,903,342 Pitney Bowes 17,700 402,852 Rent-A-Center 52,900 b 937,388 Timken 46,700 1,107,257 URS 24,300 b 1,081,836 Information Technology17.4% Advent Software 27,700 a,b 1,128,221 Avnet 25,500 b 769,080 CA 34,100 765,886 Cognizant Technology Solutions, Cl. A 16,300 b 738,390 CommScope 47,000 b 1,246,910 Computer Sciences 27,400 b 1,576,322 Cypress Semiconductor 143,200 b 1,512,192 F5 Networks 28,100 b 1,488,738 FactSet Research Systems 16,000 a 1,053,920 Fair Isaac 40,000 a 852,400 Fossil 25,900 b 869,204 Gartner 52,200 b 941,688 General Cable 14,400 a,b 423,648 Harris 7,000 332,850 Informatica 15,400 b 398,244 Ingram Micro, Cl. A 36,700 b 640,415 12 Common Stocks (continued) Shares Value ($) Information Technology (continued) Integrated Device Technology 97,100 b 628,237 Intersil, Cl. A 53,700 823,758 L-3 Communications Holdings 15,500 1,347,725 Micron Technology 43,400 b 458,304 Semtech 11,900 a,b 202,419 Sybase 32,600 b 1,414,840 Synopsys 90,900 b 2,025,252 Tech Data 57,300 b 2,673,618 Teradata 25,400 b 798,322 Xilinx 23,400 586,404 Materials7.4% Airgas 11,500 547,400 Cabot 27,600 723,948 Crown Holdings 21,500 b 549,970 Huntsman 62,200 702,238 Minerals Technologies 32,600 1,775,722 Pactiv 30,600 b 738,684 Reliance Steel & Aluminum 36,100 1,560,242 Temple-Inland 84,200 1,777,462 Terra Industries 15,200 489,288 Titanium Metals 65,000 a,b 813,800 Worthington Industries 97,000 a 1,267,790 Telecommunication Services1.0% Telephone & Data Systems 28,200 956,544 US Cellular 12,400 b 525,884 Utilities4.5% AGL Resources 27,000 984,690 American Water Works 23,600 528,876 CMS Energy 25,700 a 402,462 Energen 15,600 730,080 IDACORP 19,800 a 632,610 NSTAR 9,100 334,880 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) NV Energy 129,800 1,606,924 UGI 57,700 1,395,763 Total Common Stocks (cost $139,965,505) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,435,000) 1,435,000 d Investment of Cash Collateral for Securities Loaned13.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,534,022) 20,534,022 d Total Investments (cost $161,934,527) 114.0% Liabilities, Less Cash and Receivables (14.0%) Net Assets 100.0% a Security, or portion thereof, on loan.At December 31, 2009, the total market value of the funds securities on loan is $19,764,863 and the total market value of the collateral held by the fund is $20,534,022. b Non-income producing security. c Investment in Real Estate Investment Trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 19.6 Materials 7.4 Information Technology 17.4 Energy 7.2 Consumer Discretionary 16.2 Utilities 4.5 Money Market Investments 14.8 Consumer Staples 3.4 Industrial 11.3 Telecommunication Services 1.0 Health Care 11.2  Based on net assets. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES December 31, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $19,764,863)Note 1(b): Unaffiliated issuers 139,965,505 146,810,125 Affiliated issuers 21,969,022 21,969,022 Cash 10,837 Dividends and interest receivable 143,382 Receivable for shares of Beneficial Interest subscribed 9,802 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 104,712 Liability for securities on loanNote 1(b) 20,534,022 Payable for shares of Beneficial Interest redeemed 189,589 Accrued expenses 62,592 Net Assets ($) Composition of Net Assets ($): Paid-in capital 215,900,599 Accumulated undistributed investment incomenet 1,508,705 Accumulated net realized gain (loss) on investments (76,201,671) Accumulated net unrealized appreciation (depreciation) on investments 6,844,620 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 131,962,129 16,090,124 Shares Outstanding 12,617,189 1,538,185 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended December 31, 2009 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 2,531,709 Affiliated issuers 1,181 Income from securities lendingNote 1(b) 97,199 Interest 21,864 Total Income Expenses: Inverstment advisory feeNote 3(a) 1,012,056 Professional fees 55,636 Distribution feesNote 3(b) 35,441 Prospectus and shareholders reports 19,681 Custodian feesNote 3(b) 17,480 Shareholder servicing costsNote 3(b) 5,536 Trustees fees and expensesNote 3(c) 1,864 Loan commitment feesNote 2 219 Interest expenseNote 2 131 Miscellaneous 18,115 Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) (26,646) Lessreduction in fees due to earnings creditsNote 1(b) (125) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (28,024,642) Net unrealized appreciation (depreciation) on investments 67,186,562 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2009 2008 Operations ($): Investment incomenet 1,512,565 1,775,348 Net realized gain (loss) on investments (28,024,642) (47,478,589) Net unrealized appreciation (depreciation) on investments 67,186,562 (62,203,761) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (1,799,027) (2,075,788) Service Shares (141,551) (242,422) Net realized gain on investments: Initial Shares  (33,614,382) Service Shares  (4,819,634) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 7,850,230 12,611,543 Service Shares 883,388 1,952,930 Dividends reinvested: Initial Shares 1,799,027 35,690,170 Service Shares 141,551 5,062,056 Cost of shares redeemed: Initial Shares (37,882,349) (66,932,776) Service Shares (3,056,034) (16,753,669) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 139,582,533 316,611,507 End of Period Undistributed investment incomenet 1,508,705 1,936,718 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2009 2008 Capital Share Transactions: Initial Shares Shares sold 925,743 1,081,397 Shares issued for dividends reinvested 248,142 2,979,146 Shares redeemed (4,564,894) (5,935,391) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 105,477 169,431 Shares issued for dividends reinvested 19,524 423,958 Shares redeemed (362,450) (1,342,551) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 7.85 15.52 17.39 19.15 17.62 Investment Operations: Investment incomenet a .11 .09 .12 .08 .08 Net realized and unrealized gain (loss) on investments 2.62 (5.63) .19 1.39 1.53 Total from Investment Operations 2.73 (5.54) .31 1.47 1.61 Distributions: Dividends from investment incomenet (.12) (.12) (.07) (.07) (.01) Dividends from net realized gain on investments  (2.01) (2.11) (3.16) (.07) Total Distributions (.12) (2.13) (2.18) (3.23) (.08) Net asset value, end of period 10.46 7.85 15.52 17.39 19.15 Total Return (%) 35.51 (40.42) 1.50 7.75 9.17 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 .82 .80 .80 .79 Ratio of net expenses to average net assets .84 b .81 .80 b .80 b .79 b Ratio of net investment income to average net assets 1.22 .76 .73 .48 .43 Portfolio Turnover Rate 75.42 86.74 116.83 149.02 99.27 Net Assets, end of period ($ x 1,000) 131,962 125,701 277,602 338,081 362,789 a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 7.82 15.45 17.31 19.06 17.57 Investment Operations: Investment incomenet a .10 .08 .09 .06 .04 Net realized and unrealized gain (loss) on investments 2.63 (5.60) .21 1.39 1.52 Total from Investment Operations 2.73 (5.52) .30 1.45 1.56 Distributions: Dividends from investment incomenet (.09) (.10) (.05) (.04)  Dividends from net realized gain on investments  (2.01) (2.11) (3.16) (.07) Total Distributions (.09) (2.11) (2.16) (3.20) (.07) Net asset value, end of period 10.46 7.82 15.45 17.31 19.06 Total Return (%) 35.33 (40.44) 1.39 7.68 8.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 1.06 1.05 1.05 1.04 Ratio of net expenses to average net assets .90 .90 .90 .91 1.00 Ratio of net investment income to average net assets 1.16 .62 .58 .37 .22 Portfolio Turnover Rate 75.42 86.74 116.83 149.02 99.27 Net Assets, end of period ($ x 1,000) 16,090 13,881 39,009 85,277 89,264 a Based on average shares outstanding at each month end. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering four series, including the MidCap Stock Portfolio (the fund).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund is a diversified series. The funds investment objective is to provide investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the Standard & Poors MidCap 400 Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant 22 American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of December 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  146,810,125   Mutual Funds 21,969,022    See Statement of Investments for industry classification. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result 24 of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2009, The Bank of New York Mellon earned $41,657 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) At December 31, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,508,117, accumulated capital losses $75,945,495 and unrealized appreciation $6,876,563. In addition, the fund had $288,119 of capital losses realized after October 31, 2009, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $30,029,499 of the carryover expires in fiscal 2016 and $45,915,996 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2009 and December 31, 2008 were as follows: ordinary income $1,940,578 and $18,327,589 and long-term capital gains $0 and $22,424,637, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2009, was approximately $13,600 with a related weighted average annualized interest rate of .96%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. 26 The Manager has agreed, from January 1, 2009 to February 28, 2010, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of neither class, exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, exceed .90% of the value of the average daily net assets of such class. During the period ended December 31, 2009, the Manager waived receipt of fees of $26,646, pursuant to the undertaking. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to participating insurance companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2009, Service shares were charged $35,441 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2009, the fund was charged $1,083 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2009, the fund was charged $125 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2009, the fund was charged $17,480 pursuant to the custody agreement. During the period ended December 31, 2009, the fund was charged $6,681 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $93,737, Rule 12b-1 distribution plan fees $3,385, custodian fees $3,896, chief compliance officer fees $5,011 and transfer agency per account fees $223, which are offset against an expense reimbursement currently in effect in the amount of $1,540. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2009, amounted to $100,695,561 and $131,730,322, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2009. These disclosures did not impact the notes to the financial statements. 28 At December 31, 2009, the cost of investments for federal income tax purposes was $161,902,584; accordingly, accumulated net unrealized appreciation on investments was $6,876,563, consisting of $19,343,074 gross unrealized appreciation and $12,466,511 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through February 10, 2010, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, MidCap Stock Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, MidCap Stock Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2009 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, MidCap Stock Portfolio at December 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2010 30 IMPORTANT TAX INFORMATION (Unaudited) For federal tax puposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2009 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2010 of the percentage applicable to the preparation of their 2009 income tax returns. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the Board of Trustees of Dreyfus Investment Portfolios (theCompany) held on July 14 and 15,2009,the Board considered the re-approval for an annual period (through August 31, 2010) of the MidCap Stock Portfolios (the fund) Investment Advisory Agreement with the Manager, pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board mem-bers,none of whom areinterested persons(as defined in the Investment Company Act of 1940, as amended) of the Company, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each. The Board noted that the funds shares are offered only to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The Managers representatives noted the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including that of the fund. The Manager also provided the number of separate accounts investing in the fund, as well as the funds asset size. The Board members also considered the Managers research and fund management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. The Board also 32 considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Investment Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of mid-cap core funds underlying variable insurance products (the Performance Group) and to a larger universe of funds consisting of all mid-cap core funds underlying variable insurance products (the Performance Universe), selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons for various periods ended May 31, 2009. The Board members noted that the funds total return performance for its Initial shares was below the Performance Group and Performance Universe medians for all periods. Representatives of the manager reminded the Board that Franklin Portfolios management team assumed responsibility for managing the fund in September 2007 and that Franklin Portfolio merged with Mellon Capital Management in January 2009.The Board expressed concern with the funds performance and requested that the Manager take steps to improve it. Representatives of the Manager advised the Board that they will evaluate the fund and discuss solutions for improving the funds performance. The Manager also provided a comparison of the funds total returns to the returns of its benchmark index for each of the calendar years for the prior ten years. The Board members also discussed the funds management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) selected and provided by Lipper. The Board members noted that the actual management fee and expense ratio of the funds Initial shares (which are not subject to a Rule 12b-1 plan) were lower than the Expense Group and Expense Universe medians, with the exception that the actual management fee was higher than the Expense Universe median. They also noted that the contractual management fee was below the Expense Group median. In addition, the Board noted that the expense ratio of the funds Service shares (which are subject to a Rule 12b-1 plan) was lower than the Expense Group and Expense Universe medians. The Board considered the current fee waiver and expense reimbursement arrangement undertaken by the Manager. Representatives of the Manager noted that the Manager or its affiliates do not manage other mutual funds or accounts with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including any decline in assets, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund, including any soft dollar arrangements with respect to trading the funds investments. 34 It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fee under the Investment Advisory Agreement bears a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was not unreasonable given the services provided. The Board also noted the current fee waiver and expense reimbursement arrangement and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was concerned with the funds performance, but believed that the Manager would take steps to improve it and deter- mined to renew the Management Agreement only for a six- month period, through February 28, 2010. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative perfor- mance, expense and advisory fee information (including the fee waiver and expense reimbursement arrangement), costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the advisory fee rate charged to the fund, and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that the Investment Advisory Agreement would be renewed until February 28, 2010, prior to which the Board will reconsider the renewal for the remainder of the annual period (through August 31, 2010). 36 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 171 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 171 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. J. DAVID OFFICER, Vice President since January 2010. Director of Mellon United National Bank, an affiliate of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. Prior to June 2009, Mr. Officer was Chief Operating Officer,Vice Chairman and a director of the Manager, where he had been employed since April 1998. He is 61 years old. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since November 1990. 40 JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since October 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. The Fund 41 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 27 Statement of Financial Futures 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 32 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Important Tax Information 43 Information About the Review and Approval of the Funds Investment Advisory Agreement 48 Board Members Information 50 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio, covering the 12-month period from January 1, 2009, through December 31, 2009. The U.S stock market ended 2009 with a healthy annual gain, but market indices across all capitalization ranges and investment styles remained well below the peaks reached in the fall of 2007.The equity markets advance was driven by improving investor sentiment as the U.S. economy staged a gradual, but sustained, recovery from the recession and banking crisis that had depressed stock prices at the beginning of the year. After four consecutive quarters of contraction, the U.S. economy returned to growth during the third quarter of 2009, buoyed by greater manufacturing activity to replenish depleted inventories and satisfy export demand. The slumping housing market also showed signs of renewed life later in the year when home sales and prices rebounded modestly. However, economic headwinds remain, including a high unemployment rate and the prospect of anemic consumer spending. As 2010 begins, our Chief Economist, as well as many securities analysts and portfolio managers have continued to find opportunities and survey potential challenges across a variety of asset classes, including equities.While no one can predict the future, we believe that the 2010 investment environment will likely require a broader range of investment considerations relative to last year. As always, your financial adviser can help you determine the mix of investments that may be best suited to helping you achieve your goals at a level of risk that is comfortable for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through December 31, 2009, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2009, Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio produced a total return of 25.03%. 1 In comparison, the funds benchmark, the Standard & Poors SmallCap 600 Index (the S&P 600 Index) produced a 25.57% return for the same period. Small-cap stocks fell sharply over the first four months of an especially volatile reporting period, but they went on to recover all of those losses and more during a rally that began in March 2009 and persisted through year-end as investors looked forward to better economic times.The difference in returns between the fund and its benchmark was primarily due to the funds sampling strategy, transaction costs and fund operating expenses. The Funds Investment Approach The fund seeks to match the performance of the S&P 600 Index by investing in a representative sample of the stocks included in the S&P 600 Index, and in futures whose performance is tied to the index.The funds portfolio investments are selected by a sampling process based on market capitalization, industry representation and other means.The fund expects to invest in approximately 500 or more of the stocks in the S&P 600 Index. The S&P 600 Index is composed of 600 domestic stocks with market capitalizations ranging between approximately $200 million and $1.0 billion, depending on index composition. Each stock is weighted by its market capitalization; generally, larger companies have greater representation in the S&P 600 Index than small ones. Equity Markets Bottomed in March, Then Surged Higher The year 2009 began in the midst of a severe recession exacerbated by a global banking crisis that left major financial institutions unable to obtain short-term funding due to massive losses among mortgage- and asset- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) backed securities. In an attempt to boost economic growth and shore up the nations banks, the Federal Reserve Board had pumped liquidity into the banking system and reduced short-term interest rates to the historically low range of 0% to 0.25%. In January, Congress took steps to rescue the nations major automakers as vehicle sales plunged, and it passed the $787 billion American Recovery and Reinvestment Act of 2009 in an attempt to spark renewed economic growth through infrastructure projects, targeted tax breaks and aid to stressed state governments. In February and March, the U.S. economy lost more than 650,000 jobs per month, driving the unemployment rate to a 26-year high. Meanwhile, home prices and consumer confidence continued to fall sharply. After hitting multi-year lows in early March, the equity markets staged impressive rebounds when investors began to detect signs that the remedial programs implemented by government and monetary authorities were gaining traction. Small-cap stocks fared especially well during the market rebound as investors turned away from traditionally defensive investments toward more aggressive opportunities. Returns from small-cap stocks nearly matched their larger-cap counterparts in this changing market environment. Consumer and Technology Stocks Led the Rebound Some of the S&P 600 Indexs better performers in 2009 could be found in the consumer discretionary area, which rebounded sharply from the steep declines of late 2008. In addition, some consumer-oriented companies benefited from cost-cutting measures and promotional programs designed to entice customers, while others gained market share by catering to budget-conscious consumers. Other winners in the consumer discretionary sector included automotive retailers that benefited from the U.S. governments Cash for Clunkers program, furniture rental companies, fabric stores, online retailers and casino-and-gaming firms. Gains in the technology sector were especially robust among semiconductor equipment producers and software developers that help businesses boost productivity.The S&P 600 Indexs returns were also bolstered by energy stocks, which responded well to rising commodity prices. Gains among small-cap energy companies were particularly strong for drillers and equipment suppliers that serve the large integrated oil companies. 4 On the other hand, the financials sector continued to suffer declines in 2009, as smaller regional banks, thrifts, finance companies, mortgage providers and insurance companies with mortgage-related businesses struggled amid fragile credit markets. In many cases, smaller banks also were saddled with substantial exposure to declining commercial real estate values in their regions. Finally, small-cap utilities stocks were hurt by the weakened economy and sluggish demand for electricity. Index Investing Offers Diversification Benefits As an index fund, our strategy is to attempt to replicate the returns of the S&P 600 Index by investing in a representative sample of the stocks listed in the S&P 600 Index. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. In addition, the funds investments are not affected by any individual preference for one market or security over another.Instead,the fund employs a passive management approach in which all investment decisions are based on the composition of the S&P 600 Index. January 15, 2010 The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio made available through insurance products may be similar to other funds/portfolios managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund/portfolio. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. 3 Standard & Poors®,S&P®,S&P SmallCap 600 and Standard & Poors SmallCap 600 are registered trademarks of Standard & Poors Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, managed, advised, sold or promoted by Standard & Poors and its affiliates and Standard & Poors and its affiliates makes no representation regarding the advisability of investing in the fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/09 Inception From Date 1 Year 5 Years Inception Portfolio 5/1/02 25.03% 1.03% 4.06%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio on 5/1/02 (inception date) to a $10,000 investment made in the Standard & Poors SmallCap 600 Index (the Index) on that date.The fund is subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses.The Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance.The Index reflects the reinvestment of dividends and, where applicable, capital gain distributions. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio from July 1, 2009 to December 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2009 Expenses paid per $1,000  $ 3.40 Ending value (after expenses) $1,245.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2009 Expenses paid per $1,000  $ 3.06 Ending value (after expenses) $1,022.18  Expenses are equal to the funds annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS December 31, 2009 Common Stocks97.8% Shares Value ($) Consumer Discretionary14.4% American Public Education 5,757 a,b 197,811 Arbitron 7,140 a 167,219 Audiovox, Cl. A 9,029 b 64,016 Big 5 Sporting Goods 6,774 116,377 BJs Restaurants 5,576 a,b 104,940 Blue Nile 4,044 b 256,107 Blyth 2,416 81,468 Brown Shoe 12,410 122,487 Brunswick 26,526 a 337,145 Buckle 7,539 a 220,741 Buffalo Wild Wings 5,202 a,b 209,485 Cabelas 11,925 a,b 170,050 California Pizza Kitchen 8,085 b 108,743 Callaway Golf 16,153 121,794 Capella Education 4,570 a,b 344,121 Carters 17,014 b 446,617 Cato, Cl. A 10,893 218,514 CEC Entertainment 7,705 b 245,944 Childrens Place Retail Stores 8,707 b 287,418 Christopher & Banks 9,082 69,205 CKE Restaurants 18,338 155,139 Coinstar 10,079 a,b 279,995 Crocs 27,077 b 155,693 Deckers Outdoor 4,140 a,b 421,121 DineEquity 4,210 a,b 102,261 Dress Barn 17,451 a,b 403,118 Drew Industries 6,715 b 138,665 E.W. Scripps, Cl. A 8,415 b 58,568 Ethan Allen Interiors 5,299 a 71,113 Finish Line, Cl. A 18,035 226,339 Freds, Cl. A 12,791 130,468 Genesco 6,775 a,b 186,041 Group 1 Automotive 7,684 a,b 217,841 Gymboree 9,114 b 396,368 Haverty Furniture 7,662 a 105,199 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Helen of Troy 10,440 b 255,362 Hibbett Sports 7,468 a,b 164,221 Hillenbrand 17,066 321,523 Hot Topic 14,035 b 89,263 HSN 12,732 b 257,059 Iconix Brand Group 20,864 b 263,930 Interval Leisure Group 11,855 b 147,832 Jack in the Box 19,304 a,b 379,710 JAKKS Pacific 9,994 a,b 121,127 Jo-Ann Stores 9,292 a,b 336,742 JoS. A. Bank Clothiers 5,610 a,b 236,686 K-Swiss, Cl. A 4,450 a,b 44,233 Kid Brands 6,895 b 30,200 La-Z-Boy 16,723 b 159,370 Landrys Restaurants 2,507 a,b 53,374 Lithia Motors, Cl. A 6,685 b 54,951 Live Nation 27,883 b 237,284 Liz Claiborne 29,769 a,b 167,599 Lumber Liquidators 3,531 a,b 94,631 M/I Homes 8,138 b 84,554 Maidenform Brands 5,171 b 86,304 Marcus 5,358 68,690 Mens Wearhouse 15,703 a 330,705 Meritage Homes 10,882 b 210,349 Midas 3,703 b 31,290 Monarch Casino & Resort 3,052 b 24,721 Monro Muffler Brake 5,836 195,155 Movado Group 3,078 a 29,918 National Presto Industries 1,346 a 147,024 Nautilus 14,609 b 29,656 NutriSystem 8,881 276,821 OfficeMax 22,560 b 286,286 Oxford Industries 5,396 111,589 P.F. Changs China Bistro 7,098 a,b 269,085 Papa Johns International 8,405 b 196,341 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) PEP Boys-Manny Moe & Jack 14,062 118,965 Perry Ellis International 3,195 b 48,117 PetMed Express 6,726 a 118,579 Pinnacle Entertainment 14,636 a,b 131,431 Polaris Industries 10,315 450,043 Pool 13,890 a 265,022 Pre-Paid Legal Services 2,005 a,b 82,365 Quiksilver 37,889 b 76,536 Red Robin Gourmet Burgers 4,953 b 88,659 Ruby Tuesday 20,750 b 149,400 Ruths Hospitality Group 8,369 b 17,491 Shuffle Master 18,946 b 156,115 Skechers USA, Cl. A 10,017 a,b 294,600 Skyline 1,267 a 23,313 Sonic 17,744 a,b 178,682 Sonic Automotive, Cl. A 13,378 a,b 138,997 Spartan Motors 11,799 66,428 Stage Stores 13,817 170,778 Stamps.com 3,680 b 33,120 Standard Motor Products 8,011 b 68,254 Standard-Pacific 36,023 b 134,726 Steak N Shake 333 a,b 108,078 Stein Mart 8,514 b 90,759 Sturm Ruger & Co. 9,401 a 91,190 Superior Industries International 9,063 138,664 Texas Roadhouse 17,940 a,b 201,466 Ticketmaster Entertainment 11,482 b 140,310 Tractor Supply 11,422 a,b 604,909 True Religion Apparel 8,034 a,b 148,549 Tuesday Morning 17,419 b 44,941 UniFirst 5,201 250,220 Universal Electronics 4,211 b 97,779 Universal Technical Institute 8,058 a,b 162,771 Volcom 4,837 a,b 80,971 Winnebago Industries 7,680 a,b 93,696 Wolverine World Wide 16,012 435,847 10 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Zale 5,821 a,b 15,833 Zumiez 5,386 a,b 68,510 Consumer Staples4.0% Alliance One International 28,315 a,b 138,177 Andersons 6,047 a 156,134 Boston Beer, Cl. A 3,776 a,b 175,962 Cal-Maine Foods 2,769 94,368 Calavo Growers 3,389 57,613 Caseys General Stores 16,969 541,650 Central Garden & Pet, Cl. A 23,775 b 236,323 Chattem 5,786 a,b 539,834 Cracker Barrel Old Country Store 7,662 291,079 Darling International 24,943 b 209,022 Diamond Foods 6,142 a 218,287 Great Atlantic & Pacific Tea 7,590 a,b 89,486 Hain Celestial Group 12,619 a,b 214,649 J & J Snack Foods 4,963 198,321 Lance 9,178 241,381 Nash Finch 4,102 152,143 Peets Coffee & Tea 3,155 a,b 105,156 RC2 9,058 b 133,605 Sanderson Farms 6,255 a 263,711 Spartan Stores 8,730 124,752 TreeHouse Foods 9,837 b 382,266 United Natural Foods 13,453 a,b 359,733 WD-40 4,743 153,483 Energy5.0% Basic Energy Services 8,536 a,b 75,970 Bristow Group 10,694 b 411,185 CARBO Ceramics 5,357 a 365,187 Dril-Quip 8,630 b 487,423 Gulf Island Fabrication 4,341 91,291 Holly 12,239 a 313,686 Hornbeck Offshore Services 7,151 b 166,475 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) ION Geophysical 37,716 b 223,279 Lufkin Industries 4,354 318,713 Matrix Service 9,061 b 96,500 Oil States International 15,940 b 626,282 Penn Virginia 12,861 273,811 Petroleum Development 7,181 b 130,766 PetroQuest Energy 14,745 a,b 90,386 Pioneer Drilling 21,147 b 167,061 SEACOR Holdings 6,405 b 488,381 Seahawk Drilling 4,324 b 97,463 St. Mary Land & Exploration 18,262 625,291 Stone Energy 15,063 b 271,888 Superior Well Services 3,708 a,b 52,876 Swift Energy 11,248 a,b 269,502 Tetra Technologies 22,134 b 245,245 World Fuel Services 19,394 a 519,565 Financial18.3% Acadia Realty Trust 12,044 c 203,182 American Physicians Capital 3,392 102,845 Amerisafe 4,934 b 88,664 Bank Mutual 9,090 62,903 Bank of the Ozarks 3,395 a 99,372 BioMed Realty Trust 28,559 c 450,661 Boston Private Financial Holdings 22,982 132,606 Brookline Bancorp 21,339 211,469 Cash America International 9,388 328,204 Cedar Shopping Centers 12,464 a,c 84,755 City Holding 5,168 a 167,082 Colonial Properties Trust 17,586 c 206,284 Columbia Banking System 8,216 a 132,935 Community Bank System 12,085 a 233,362 Delphi Financial Group, Cl. A 16,075 359,597 DiamondRock Hospitality 35,991 304,844 Dime Community Bancshares 8,432 98,823 East West Bancorp 29,788 a 470,650 12 Common Stocks (continued) Shares Value ($) Financial (continued) EastGroup Properties 8,518 c 326,069 eHealth 7,298 b 119,906 Employers Holdings 11,744 180,153 Entertainment Properties Trust 13,069 a,c 460,944 Extra Space Storage 23,756 a,c 274,382 EZCORP, Cl. A 15,053 b 259,062 Financial Federal 6,712 184,580 First BanCorp/Puerto Rico 23,353 a 53,712 First Cash Financial Services 8,838 b 196,115 First Commonwealth Financial 14,792 68,783 First Financial Bancorp 14,707 a 214,134 First Financial Bankshares 6,529 a 354,068 First Midwest Bancorp 13,593 a 148,028 Forestar Group 12,236 b 268,947 Franklin Street Properties 18,388 a 268,649 Glacier Bancorp 16,882 a 231,621 Greenhill & Co. 5,893 472,855 Hancock Holding 8,791 a 384,958 Hanmi Financial 18,634 a,b 22,361 Healthcare Realty Trust 20,026 c 429,758 Home Bancshares 5,563 a 133,901 Home Properties 9,632 a,c 459,542 Independent Bank/MA 6,494 135,660 Infinity Property & Casualty 4,065 165,202 Inland Real Estate 17,140 c 139,691 Investment Technology Group 14,443 b 284,527 Kilroy Realty 12,686 a,c 389,079 Kite Realty Group Trust 10,498 c 42,727 LaBranche & Co. 13,427 a,b 38,133 LaSalle Hotel Properties 21,221 c 450,522 Lexington Realty Trust 34,821 c 211,712 LTC Properties 8,056 c 215,498 Medical Properties Trust 28,334 a,c 283,340 Mid-America Apartment Communities 9,111 439,879 Nara Bancorp 9,736 b 110,406 National Financial Partners 15,665 b 126,730 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) National Penn Bancshares 39,379 a 228,005 National Retail Properties 25,676 a,c 544,844 Navigators Group 3,817 b 179,819 NBT Bankcorp 11,734 a 239,022 Old National Bancorp 23,875 a 296,766 optionsXpress Holdings 15,663 241,993 Parkway Properties 7,297 c 151,924 Pennsylvania Real Estate Investment Trust 13,906 a,c 117,645 Pinnacle Financial Partners 8,992 a,b 127,866 Piper Jaffray 4,650 a,b 235,336 Portfolio Recovery Associates 4,378 a,b 196,485 Post Properties 13,838 c 271,225 Presidential Life 3,147 28,795 PrivateBancorp 16,187 145,197 ProAssurance 9,877 b 530,494 Prosperity Bancshares 15,326 a 620,243 PS Business Parks 6,307 c 315,665 Rewards Network 5,610 70,910 RLI 5,215 277,699 S&T Bancorp 7,051 a 119,938 Safety Insurance Group 4,334 157,021 Selective Insurance Group 17,568 288,994 Signature Bank 13,776 b 439,455 Simmons First National, Cl. A 5,066 140,835 South Financial Group 48,107 a 31,015 Sovran Self Storage 7,662 c 273,763 Sterling Bancorp 5,239 37,406 Sterling Bancshares 24,355 124,941 Stewart Information Services 6,273 a 70,759 Stifel Financial 9,317 b 551,939 Susquehanna Bancshares 29,472 a 173,590 SWS Group 11,511 139,283 Tanger Factory Outlet Centers 12,986 c 506,324 Tompkins Financial 3,092 a 125,226 Tower Group 15,102 353,538 TradeStation Group 11,736 b 92,597 14 Common Stocks (continued) Shares Value ($) Financial (continued) Trustco Bank 29,628 a 186,656 UMB Financial 9,635 379,137 Umpqua Holdings 24,346 326,480 United Bankshares 12,249 a 244,613 United Community Banks 35,299 b 119,664 United Fire & Casualty 5,932 108,140 Urstadt Biddle Properties, Cl. A 7,383 112,738 Whitney Holding 26,149 a 238,217 Wilshire Bancorp 7,045 a 57,699 Wintrust Financial 7,843 a 241,486 World Acceptance 5,678 a,b 203,443 Zenith National Insurance 10,272 305,695 Health Care13.3% Abaxis 6,464 a,b 165,155 Air Methods 3,513 b 118,107 Align Technology 19,176 b 341,716 Almost Family 2,059 a,b 81,392 Amedisys 9,356 a,b 454,327 American Medical Systems Holdings 24,808 b 478,546 AMERIGROUP 16,454 b 443,600 AMN Healthcare Services 10,523 a,b 95,338 AmSurg 11,188 b 246,360 Analogic 3,372 129,856 ArQule 12,197 b 45,007 Bio-Reference Laboratories 3,129 b 122,626 Cambrex 9,496 b 52,988 Cantel Medical 4,150 83,747 Catalyst Health Solutions 10,824 b 394,751 Centene 15,100 b 319,667 Chemed 6,816 a 326,964 Computer Programs & Systems 2,174 100,113 CONMED 7,381 a,b 168,287 Cooper 14,048 535,510 CorVel 2,288 b 76,740 Cross Country Healthcare 9,719 b 96,315 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) CryoLife 8,412 b 54,005 Cubist Pharmaceuticals 19,828 a,b 376,137 Cyberonics 8,398 b 171,655 Dionex 5,813 b 429,406 Eclipsys 18,873 b 349,528 Emergent Biosolutions 4,061 b 55,189 Enzo Biochem 6,486 b 34,895 eResearch Technology 14,841 b 89,194 Genoptix 5,630 b 200,034 Gentiva Health Services 8,003 a,b 216,161 Greatbatch 8,567 a,b 164,743 Haemonetics 8,620 b 475,393 Hanger Orthopedic Group 9,368 b 129,559 HealthSpring 14,787 a,b 260,399 Healthways 9,422 b 172,799 HMS Holdings 7,460 b 363,227 ICU Medical 3,867 a,b 140,913 Integra LifeSciences Holdings 7,379 a,b 271,400 Invacare 11,412 284,615 Inventiv Health 10,737 b 173,617 IPC The Hospitalist 3,647 b 121,263 Kendle International 6,284 b 115,060 Kensey Nash 4,860 b 123,930 Landauer 2,661 163,386 LCA-Vision 3,557 b 18,212 LHC Group 4,273 b 143,615 Magellan Health Services 11,092 b 451,777 Martek Biosciences 11,314 a,b 214,287 MedCath 1,683 b 13,313 MEDNAX 15,061 b 905,317 Meridian Bioscience 11,232 a 242,050 Merit Medical Systems 7,923 b 152,835 Molina Healthcare 5,647 a,b 129,147 MWI Veterinary Supply 3,729 b 140,583 Natus Medical 7,494 b 110,836 Neogen 6,318 a,b 149,168 16 Common Stocks (continued) Shares Value ($) Health Care (continued) Odyssey HealthCare 11,379 b 177,285 Omnicell 9,648 b 112,785 Palomar Medical Technologies 3,355 b 33,818 Par Pharmaceutical Cos. 12,193 b 329,942 PAREXEL International 17,954 b 253,151 PharMerica 8,915 b 141,570 Phase Forward 11,831 b 181,606 PSS World Medical 18,125 a,b 409,081 Quality Systems 5,269 a 330,841 Regeneron Pharmaceuticals 18,891 b 456,785 RehabCare Group 8,315 b 253,025 Res-Care 9,233 b 103,410 Salix Pharmaceuticals 16,852 b 428,041 Savient Pharmaceuticals 19,638 a,b 267,273 SurModics 5,420 a,b 122,817 Symmetry Medical 10,811 b 87,137 Theragenics 29,212 b 39,144 ViroPharma 20,201 a,b 169,486 West Pharmaceutical Services 9,774 a 383,140 Zoll Medical 6,162 b 164,649 Industrial16.4% A.O. Smith 7,168 311,020 AAON 3,809 a 74,237 AAR 11,616 a,b 266,936 ABM Industries 16,102 a 332,667 Actuant, Cl. A 20,359 377,252 Acuity Brands 12,425 a 442,827 Administaff 6,152 145,126 Aerovironment 4,240 b 123,299 Albany International, Cl. A 8,333 187,159 Allegiant Travel 5,491 a,b 259,010 American Science & Engineering 3,203 242,915 Apogee Enterprises 9,892 a 138,488 Applied Industrial Technologies 12,125 267,599 Applied Signal Technology 4,266 82,291 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Arkansas Best 6,704 a 197,299 Astec Industries 4,667 a,b 125,729 ATC Technology 7,726 b 184,265 AZZ 4,438 b 145,123 Badger Meter 4,840 a 192,729 Baldor Electric 12,256 a 344,271 Barnes Group 11,889 a 200,924 Belden 15,447 338,598 Bowne & Co. 11,450 76,486 Brady, Cl. A 16,460 493,965 Briggs & Stratton 17,481 327,070 Cascade 3,216 a 88,408 CDI 1,323 17,133 Ceradyne 7,662 b 147,187 CIRCOR International 5,454 137,332 CLARCOR 14,461 469,115 Comfort Systems USA 13,227 163,221 Consolidated Graphics 4,132 b 144,703 Cubic 5,777 215,482 Curtiss-Wright 13,163 412,265 EMCOR Group 21,829 b 587,200 Encore Wire 6,526 a 137,502 EnPro Industries 6,614 b 174,676 ESCO Technologies 7,101 a 254,571 Esterline Technologies 8,580 b 349,807 Exponent 4,609 b 128,314 Forward Air 8,073 a 202,229 G & K Services, Cl. A 6,182 155,354 Gardner Denver 15,268 649,654 GenCorp 20,174 b 141,218 Geo Group 15,260 b 333,889 Gibraltar Industries 9,658 b 151,921 Griffon 13,962 a,b 170,615 Healthcare Services Group 12,593 270,246 Heartland Express 14,956 a 228,378 Heidrick & Struggles International 4,088 127,709 18 Common Stocks (continued) Shares Value ($) Industrial (continued) Hub Group, Cl. A 12,467 b 334,489 II-VI 7,180 b 228,324 Insituform Technologies, Cl. A 11,849 b 269,209 Interface, Cl. A 16,672 138,544 John Bean Technologies 6,833 116,229 Kaman 8,018 185,136 Kaydon 9,255 a 330,959 Kelly Services, Cl. A 5,095 b 60,783 Knight Transportation 18,031 a 347,818 Lawson Products 1,469 25,928 Lindsay 4,750 a 189,287 Lydall 3,446 b 17,954 Magnetek 13,773 b 21,210 Mobile Mini 10,381 a,b 146,268 Moog, Cl. A 12,866 b 376,073 Mueller Industries 10,778 267,726 NCI Building Systems 26,851 b 48,600 Old Dominion Freight Line 7,479 a,b 229,605 On Assignment 10,784 b 77,106 Orbital Sciences 19,897 b 303,628 Quanex Building Products 11,493 195,036 Robbins & Myers 9,653 227,038 School Specialty 5,719 a,b 133,767 Simpson Manufacturing 11,518 309,719 SkyWest 17,271 292,225 Spherion 19,129 b 107,505 Standard Register 5,263 26,841 Standex International 4,708 94,584 Stanley 4,600 b 126,086 Sykes Enterprises 10,285 b 261,959 Teledyne Technologies 10,144 b 389,124 Tetra Tech 20,383 b 553,806 Toro 11,253 a 470,488 Tredegar 9,038 142,981 Triumph Group 5,449 262,914 TrueBlue 11,473 b 169,915 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) United Stationers 7,574 b 430,581 Universal Forest Products 6,666 245,375 Viad 4,462 92,051 Vicor 6,016 b 55,949 Volt Information Sciences 2,995 b 29,950 Watsco 9,180 a 449,636 Watts Water Technologies, Cl. A 10,235 a 316,466 Information Technology17.7% Actel 8,853 b 105,174 Adaptec 46,204 b 154,783 Advanced Energy Industries 10,862 b 163,799 Agilysys 9,525 86,677 Anixter International 9,726 a,b 458,095 Arris Group 42,190 a,b 482,232 ATMI 9,581 b 178,398 Avid Technology 7,855 a,b 100,230 Bel Fuse, Cl. B 3,563 76,569 Benchmark Electronics 20,346 b 384,743 Black Box 4,645 131,639 Blackbaud 12,556 296,698 Blue Coat Systems 12,000 b 342,480 Brightpoint 20,899 b 153,608 Brooks Automation 20,432 b 175,306 Cabot Microelectronics 6,868 b 226,369 CACI International, Cl. A 10,036 b 490,259 Checkpoint Systems 12,636 b 192,699 CIBER 25,362 b 87,499 Cognex 10,087 178,742 Cohu 6,755 94,232 Commvault Systems 11,427 b 270,706 Compellent Technologies 5,307 a,b 120,363 comScore 5,909 b 103,703 Comtech Telecommunications 9,132 a,b 320,077 Concur Technologies 12,355 a,b 528,177 20 Common Stocks (continued) Shares Value ($) Information Technology (continued) CSG Systems International 12,788 b 244,123 CTS 9,381 90,245 CyberSource 20,002 a,b 402,240 Cymer 9,055 b 347,531 Cypress Semiconductor 50,453 b 532,784 Daktronics 12,442 a 114,591 DealerTrack Holdings 11,731 b 220,425 Digi International 7,305 b 66,622 Diodes 10,826 b 221,392 DSP Group 13,885 b 78,173 DTS 4,337 a,b 148,369 Ebix 2,752 a,b 134,380 Electro Scientific Industries 7,920 b 85,694 EMS Technologies 4,804 b 69,658 Epicor Software 12,680 b 96,622 EPIQ Systems 12,008 a,b 167,992 Exar 8,051 b 57,243 FARO Technologies 3,863 b 82,823 FEI 11,284 b 263,594 Forrester Research 4,727 a,b 122,666 Gerber Scientific 7,501 b 37,880 Harmonic 28,463 b 180,171 Heartland Payment Systems 11,282 148,133 Hittite Microwave 5,712 b 232,765 Hutchinson Technology 8,202 b 84,153 Infospace 10,772 b 92,316 Insight Enterprises 17,042 b 194,620 Integral Systems 3,427 b 29,678 Intermec 14,158 b 182,072 Intevac 6,075 b 69,680 j2 Global Communications 15,861 b 322,771 JDA Software Group 9,162 b 233,356 Keithley Instruments 4,378 20,358 Knot 6,495 b 65,405 Kopin 18,912 b 79,052 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Kulicke & Soffa Industries 19,557 a,b 105,412 Littelfuse 5,601 b 180,072 LoJack 4,908 a,b 19,828 Manhattan Associates 7,532 b 180,994 MAXIMUS 5,115 a 255,750 Mercury Computer Systems 6,665 b 73,382 Methode Electronics 15,738 136,606 Micrel 13,618 111,668 Microsemi 26,262 b 466,151 MKS Instruments 16,609 b 289,163 MTS Systems 4,718 135,595 NETGEAR 12,164 b 263,837 NetScout Systems 10,186 b 149,123 Network Equipment Technologies 8,704 a,b 35,251 Neutral Tandem 10,261 b 233,438 Newport 11,879 b 109,168 Novatel Wireless 14,201 a,b 113,182 Park Electrochemical 5,823 160,948 PC-Tel 6,043 b 35,775 Perficient 11,052 b 93,168 Pericom Semiconductor 9,256 b 106,722 Phoenix Technologies 15,303 b 42,083 Plexus 13,478 b 384,123 Progress Software 13,711 b 400,498 Radiant Systems 12,151 b 126,370 Radisys 8,343 b 79,676 Rogers 4,291 a,b 130,060 Rudolph Technologies 9,520 b 63,974 ScanSource 7,519 b 200,757 Sigma Designs 11,215 a,b 120,001 Skyworks Solutions 54,296 b 770,461 Smith Micro Software 10,498 b 95,952 Sonic Solutions 9,059 a,b 107,168 Standard Microsystems 6,653 a,b 138,249 StarTek 3,242 b 24,250 22 Common Stocks (continued) Shares Value ($) Information Technology (continued) Stratasys 5,402 b 93,347 Supertex 2,680 a,b 79,864 Symmetricom 16,655 b 86,606 Synaptics 11,233 a,b 344,291 SYNNEX 6,728 a,b 206,280 Take-Two Interactive Software 22,260 a,b 223,713 Taleo, Cl. A 11,281 a,b 265,329 Technitrol 18,145 a 79,475 Tekelec 21,651 b 330,827 TeleTech Holdings 11,819 b 236,735 THQ 25,067 b 126,338 Tollgrade Communications 4,082 b 24,941 Triquint Semiconductor 51,138 b 306,828 TTM Technologies 13,158 b 151,712 Tyler Technologies 7,657 a,b 152,451 Ultratech 5,217 b 77,525 United Online 29,520 212,249 Varian Semiconductor Equipment Associates 22,257 b 798,581 Veeco Instruments 12,116 a,b 400,313 ViaSat 7,530 b 239,303 Websense 15,699 b 274,105 Wright Express 12,369 b 394,077 Materials4.7% A.M. Castle & Co. 3,603 49,325 AMCOL International 7,712 a 219,175 American Vanguard 3,927 a 32,594 Arch Chemicals 7,574 233,885 Balchem 5,594 187,455 Brush Engineered Materials 6,294 b 116,691 Buckeye Technologies 12,738 b 124,323 Calgon Carbon 16,786 a,b 233,325 Century Aluminum 17,514 a,b 283,552 Clearwater Paper 3,942 b 216,692 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Deltic Timber 2,480 a 114,526 Eagle Materials 12,559 327,162 H.B. Fuller 14,823 337,223 Headwaters 12,727 b 82,980 Myers Industries 9,352 85,103 Neenah Paper 5,383 75,093 NewMarket 3,931 451,161 Olympic Steel 3,838 a 125,042 OM Group 9,676 a,b 303,730 Penford 1,524 13,244 PolyOne 32,122 b 239,951 Quaker Chemical 3,360 69,350 Rock-Tenn, Cl. A 11,983 604,063 RTI International Metals 7,756 b 195,219 Schulman (A.) 9,798 197,724 Schweitzer-Mauduit International 5,212 366,664 Stepan 2,914 188,856 Texas Industries 7,533 263,580 Wausau Paper 15,813 183,431 Zep 5,975 103,487 Telecommunication Services.4% Cbeyond 5,584 b 87,948 Dycom Industries 14,251 b 114,436 General Communication, Cl. A 11,773 b 75,112 Iowa Telecommunications Services 8,797 147,438 USA Mobility 9,214 101,446 24 Common Stocks (continued) Shares Value ($) Utilities3.6% Allete 8,006 261,636 American States Water 6,706 237,459 Avista 18,578 401,099 Central Vermont Public Service 3,501 72,821 CH Energy Group 5,774 245,510 El Paso Electric 14,259 b 289,173 Laclede Group 5,736 193,705 New Jersey Resources 11,911 445,472 Northwest Natural Gas 8,988 a 404,820 Piedmont Natural Gas 21,294 a 569,614 South Jersey Industries 8,278 a 316,054 Southwest Gas 15,143 432,030 UIL Holdings 9,874 277,262 UniSource Energy 12,165 391,591 Total Common Stocks (cost $111,721,559) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.02%, 3/11/10 (cost $134,995) 135,000 d Other Investment1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,705,000) 1,705,000 e The Fund 25 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned19.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $24,394,587) 24,394,587 e Total Investments (cost $137,956,141) 118.4% Liabilities, Less Cash and Receivables (18.4%) Net Assets 100.0% a Security, or portion thereof, on loan.At December 31, 2009, the total market value of the funds securities on loan is $23,280,313 and the total market value of the collateral held by the fund is $24,394,587. b Non-income producing security. c Investment in Real Estate Investment Trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/ Energy 5.0 Money Market Investments 20.6 Materials 4.7 Financial 18.3 Consumer Staples 4.0 Information Technology 17.7 Utilities 3.6 Industrial 16.4 Telecommunication Services .4 Consumer Discretionary 14.4 Health Care 13.3  Based on net assets. See notes to financial statements. 26 STATEMENT OF FINANCIAL FUTURES December 31, 2009 Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 12/31/2009 ($) Financial Futures Long Russell 2000 E-mini 42 2,620,380 March 2010 See notes to financial statements. The Fund 27 STATEMENT OF ASSETS AND LIABILITIES December 31, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $23,280,313)Note 1(b): Unaffiliated issuers 111,856,554 124,512,422 Affiliated issuers 26,099,587 26,099,587 Cash 2,249,096 Receivable for shares of Beneficial Interest subscribed 185,327 Dividends and interest receivable 129,836 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 61,282 Liability for securities on loanNote 1(b) 24,394,587 Payable for investment securities purchased 1,459,538 Payable for shares of Beneficial Interest redeemed 47,931 Payable for futures variation marginNote 4 41,101 Net Assets ($) Composition of Net Assets ($): Paid-in capital 135,584,033 Accumulated undistributed investment incomenet 809,578 Accumulated net realized gain (loss) on investments (21,854,490) Accumulated net unrealized appreciation (depreciation) on investments [including ($23,160) net unrealized (depreciation) on financial futures] 12,632,708 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 13,042,250 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Year Ended December 31, 2009 Investment Income ($): Income: Cash dividends (net of $320 foreign taxes withheld at source): Unaffiliated issuers 1,323,389 Affiliated issuers 1,288 Income from securities lendingNote 1(b) 63,825 Interest 4,381 Total Income Expenses: Investment advisory feeNote 3(a) 357,008 Distribution feesNote 3(b) 255,006 Loan commitment feesNote 2 1,205 Interest expenseNote 2 113 Total Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (6,116,320) Net realized gain (loss) on financial futures 246,441 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments [including ($94,223) net unrealized (depreciation) on financial futures] 28,147,776 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 29 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2009 2008 Operations ($): Investment incomenet 779,551 2,267,379 Net realized gain (loss) on investments (5,869,879) 45,259,893 Net unrealized appreciation (depreciation) on investments 28,147,776 (100,775,362) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (2,552,031) (2,618,136) Net realized gain on investments (17,299,733) (45,309,381) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold 36,618,209 71,545,309 Dividends reinvested 19,851,764 47,927,517 Cost of shares redeemed (39,334,550) (284,852,007) a Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 106,830,722 373,385,510 End of Period Undistributed investment incomenet 809,578 2,585,255 Capital Share Transactions (Shares): Shares sold 4,186,498 5,203,237 Shares issued for dividends reinvested 3,116,446 3,445,544 Shares redeemed (4,575,051) (19,505,396) Net Increase (Decrease) in Shares Outstanding a Includes redemption-in-kind amounting to $177,280,941. See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 10.36 17.64 18.59 16.66 15.59 Investment Operations: Investment incomenet a .06 .12 .13 .08 .09 Net realized and unrealized gain (loss) on investments 1.42 (4.95) (.23) 2.32 1.02 Total from Investment Operations 1.48 (4.83) (.10) 2.40 1.11 Distributions: Dividends from investment incomenet (.27) (.13) (.07) (.07)  Dividends from net realized gain on investments (1.82) (2.32) (.78) (.40) (.04) Total Distributions (2.09) (2.45) (.85) (.47) (.04) Net asset value, end of period 9.75 10.36 17.64 18.59 16.66 Total Return (%) 25.03 (30.91) (.66) 14.41 7.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 .60 .61 .61 .60 Ratio of net investment income to average net assets .76 .85 .69 .47 .55 Portfolio Turnover Rate 28.18 35.95 20.72 27.85 25.56 Net Assets, end of period ($ x 1,000) 127,172 106,831 373,386 465,887 421,002 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open end management investment company, operating as a series company currently offering four series, including the Small Cap Stock Index Fund (the fund).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund is a diversified series. The funds investment objective is to match the performance of the Standard & Poors Small Cap 600 Index.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. 32 The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 34 The following is a summary of the inputs used as of December 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  124,323,719   Equity Securities Foreign  53,712   U.S. Treasury  134,991  Mutual Funds 26,099,587   Other Financial Instruments      Liabilities ($) Other Financial Instruments  (23,160)  -  See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2009,The Bank of New York Mellon earned $21,275 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 36 As of and during the period ended December 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $783,429, accumulated capital losses $10,617,948 and unrealized appreciation $2,399,016. In addition, the fund had $1,002,850 of capital losses realized after October 31, 2009, which were deferred for tax purposes to the first day of the following fiscal period. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2009 and December 31, 2008 were as follows: ordinary income $2,555,228 and $3,888,127 and long-term capital gains $17,296,536 and $44,039,390, respectively. During the period ended December 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for dividend reclassification, the fund decreased accumulated undistributed investment income-net by $3,197 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2009 was approximately $8,000 with a related weighted average annualized interest rate of 1.42%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is computed at the annual rate of .35% of the value of the funds average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all of the expenses of the fund except management fees, Rule 12b-1 distribution plan fees, taxes, interest expenses, brokerage commissions, fees and expenses of independent counsel to the fund and the non-interested Board members, and extraordinary expenses. In addition, the Manager has also agreed to reduce its fee in an amount equal to the funds allocated portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, the fund pays the Distributor for distributing their shares, for servicing and/or maintaining shareholder accounts and for advertising and marketing.The Plan provides for payments to be made at an annual rate of .25% of the value of the funds average 38 daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2009, the fund was charged $255,006 pursuant to the Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $35,748 and Rule 12b-1 distribution plan fees $25,534. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended December 31, 2009, amounted to $28,640,001 and $31,313,324, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk and interest rate risk as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board ofTrade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at December 31, 2009 are set forth in the Statement of Financial Futures. At December 31, 2009, the cost of investments for federal income tax purposes was $148,212,993; accordingly, accumulated net unrealized appreciation on investments was $2,399,016, consisting of $26,767,798 gross unrealized appreciation and $24,368,782 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through February 10, 2010, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio We have audited the accompanying statement of assets and liabilities, including the statements of investments and financial futures, of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2009 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio at December 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated years,in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2010 The Fund 41 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates $1.8235 per share as a long-term capital gain distribution paid on March 30, 2009 and also the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2009 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2010 of the percentage applicable to the preparation of their 2009 income tax returns. 42 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the Board of Trustees of Dreyfus Investment Funds (the Company) held on July 14 and 15, 2009, the Board considered the re-approval for an annual period (through August 31, 2010) of the Small Cap Stock Index Portfolio (the fund) Investment Advisory Agreement with the Manager, pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board mem-bers,none of whom areinterested persons(as defined in the Investment Company Act of 1940, as amended) of the Company, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Board noted that the funds shares are offered only to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The Managers representatives noted the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including that of the fund.The Manager also provided the number of separate accounts investing in the fund, as well as the funds asset size. The Board members also considered the Managers research and fund management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. The Board also The Fund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) considered the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Investment Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to two other small-cap core funds underlying variable insurance products (the Performance Group) and to a larger universe of funds,consisting of all small-cap core funds underlying variable insurance products (the Performance Universe), selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons for various periods ended May 31, 2009. The Board members noted that there were only one or two other funds in the Performance Group during the periods, but that the funds performance was competitive with that of the other funds.The Board members also noted that the funds total return performance was above the Performance Universe medians for all periods.The Manager also provided a comparison of the funds total returns to the returns of its benchmark index for each of the calendar years since inception. The Board members also discussed the funds management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the funds actual and contractual management fees were competitive with those of the funds in the Expense Group, although the total expense ratio was the highest of the three.They also noted that the funds actual management fee and total expense ratio were below and above, respectively, the Expense Universe medians. 44 Representatives of the Manager reviewed with the Board members the advisory fees paid by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included within the funds Lipper category (the Similar Funds). Representatives of the Manager also noted that there were no other accounts managed or sub-advised by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds advisory fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including any decline in assets, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund, including any soft dollar arrangements with respect to trading the funds investments. The Fund 45 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fee under the Investment Advisory Agreement bears a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was not unreasonable given the services provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was generally satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative perfor- mance, expense and advisory fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. 46 The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the advisory fee rate charged to the fund, and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Investment Advisory Agreement was in the best interests of the fund and its shareholders. The Fund 47 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 171 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 171 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. J. DAVID OFFICER, Vice President since January 2010. Director of Mellon United National Bank, an affiliate of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. Prior to June 2009, Mr. Officer was Chief Operating Officer,Vice Chairman and a director of the Manager, where he had been employed since April 1998. He is 61 years old. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. 50 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since June 1989. The Fund 51 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since October 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. 52 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Important Tax Information 28 Information About the Review and Approval of the Funds Investment Advisory Agreement 33 Board Members Information 35 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Technology Growth Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios,Technology Growth Portfolio, covering the 12-month period from January 1, 2009, through December 31, 2009. The U.S stock market ended 2009 with a healthy annual gain, but market indices across all capitalization ranges and investment styles remained well below the peaks reached in the fall of 2007.The equity markets advance was driven by improving investor sentiment as the U.S. economy staged a gradual, but sustained, recovery from the recession and banking crisis that had depressed stock prices at the beginning of the year. After four consecutive quarters of contraction, the U.S. economy returned to growth during the third quarter of 2009, buoyed by greater manufacturing activity to replenish depleted inventories and satisfy export demand.The slumping housing market also showed signs of renewed life later in the year when home sales and prices rebounded modestly. However, economic headwinds remain, including a high unemployment rate and the prospect of anemic consumer spending. As 2010 begins, our Chief Economist, as well as many securities analysts and portfolio managers have continued to find opportunities and survey potential challenges across a variety of asset classes, including equities. While no one can predict the future, we believe that the 2010 investment environment will likely require a broader range of investment considerations relative to last year. As always, your financial adviser can help you determine the mix of investments that may be best suited to helping you achieve your goals at a level of risk that is comfortable for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through December 31, 2009, as provided by Barry K. Mills, CFA, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31,2009,Dreyfus Investment Portfolios,Technology Growth Portfolios Initial shares produced a total return of 57.67%, and its Service shares produced a total return of 57.07%. 1 The funds benchmarks, the Morgan Stanley High Technology 35 Index (MS High Tech 35 Index) and the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index),produced total returns of 71.05% and 26.47%, respectively, over the same period. 2,3 After bottoming during the first quarter of the reporting period, stocks rallied strongly as credit markets thawed and the U.S. and global economies began to recover.Technology stocks fared particularly well, due in part to expectations of rising spending among businesses overdue for upgrades to their technology infrastructures. The fund produced higher returns than the S&P 500 Index but lower returns than the MS High Tech 35 Index, primarily due to strong performance among benchmark components that did not meet our investment criteria. The Funds Investment Approach The fund seeks capital appreciation by normally investing at least 80% of its assets in the stocks of growth companies of any size that Dreyfus believes to be leading producers or beneficiaries of technological innovation. In choosing stocks, the fund looks for technology companies with the potential for strong earnings or revenue growth rates, although some of the funds investments may currently be experiencing losses.The funds investment process centers on a multi-dimensional approach that looks for opportunities across emerging growth, cyclical or stable growth companies.The funds investment approach seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product or market cycles and/or favorable valuations. Technology Sector Led the 2009 Market Rebound The banking crisis and economic downturn that devastated the financial markets in 2008 drove the S&P 500 Index to multi-year lows during the first quarter of the year. However, in March 2009, investor sentiment The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) improved as it became apparent that aggressive remedial programs adopted by government and monetary authorities were gaining traction. As credit markets thawed, investors began to look forward to a resumption of economic growth. Mounting evidence of economic improvement over the remainder of the year helped support a sustained market rally through year-end. The information technology sector proved to be the top-performing segment of the S&P 500 Index in 2009. Historically, technology stocks have been considered early beneficiaries of economic recoveries, and this time was no exception.Technology stocks rebounded sharply from historically low valuations as companies that had reduced inventories and cut costs sharply began to produce more goods to keep pace with recovering demand. In addition, the technology sector benefited from the start of a new product cycle that included a major operating system upgrade from Microsoft, new smartphones from Apple and Research in Motion, and wider adoption of new server virtualization technologies by businesses. Stronger growth in overseas markets, including China and Europes automobile industry, also buoyed the U.S. technology sector. Focus on Quality Dampened Relative Performance Although the fund participated in the technology sectors strength to a significant degree, the rally was dominated by lower-quality companies that bounced back from depressed levels reached during the downturn. Because many of these more speculative stocks did not meet our investment criteria, the fund did not own some of the benchmarks high flyers, such as Sun Microsystems. In addition, the fund encountered disappointments in some holdings, such as the underweight position in Flextronics International. Low-cost cellular telephony service provider MetroPCS Communications was hurt by competitive pressures that reduced profit margins. Corporate expense management software developer Concur Technologies was hurt early in the year by controversy surrounding its management team. Poor timing in the sale of smartphone maker Research in Motion also hurt the funds relative results. The fund achieved better returns in other areas. Outsourcing services provider Cognizant Technology Solutions gained considerable value when it announced better-than-expected earnings in the economic recovery. Apple was one of the funds top performers as customers attracted to the companys stores by the iPhone also purchased personal computers. Hard drive maker Western Digital advanced in a consolidat- 4 ing industry as demand for personal computers proved stronger than anticipated.The fund also benefited from favorable timing in trades of communications equipment producer Alcatel-Lucent . Positioned for the Next Phase of the Cycle The fund begins 2010 with a more constructive investment posture than one year ago. We have focused primarily on companies that we expect to benefit from greater enterprise spending by businesses, including software developers and technology service providers, as corporations begin to spend more freely on system upgrades that had been postponed during the recession.We also have emphasized companies that appear poised for growth in overseas markets, where economic conditions are likely to be more robust than in the United States. Conversely, we have generally deemphasized traditional early-cycle companies, such as semiconductor manufacturers, that may already have seen the lion share of their recovery-driven gains. January 15, 2010 The funds share price is likely to be more volatile than that of other funds that do not concentrate in one sector. The technology sector involves special risks, such as the faster rate of change and obsolescence of technological advances, and has been among the most volatile sectors of the stock market. An investment in the fund should be considered only as a supplement to a complete investment program. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios,Technology Growth Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking that was in effect through July 31, 2009. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: BLOOMBERG L.P.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley High Technology 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors. 3 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/09 1 Year 5 Years 10 Years Initial shares 57.67% 2.87% 6.39% Service shares 57.07% 2.60% 6.62% The data for Service shares includes the results of Initial shares for the period prior to December 31, 2000 (inception date of Service shares). Actual Service shares average annual total return and hypothetical growth results would have been lower. See notes below.  Source: Lipper Inc.  Source: Bloomberg L.P. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, Technology Growth Portfolio on 12/31/99 to a $10,000 investment made in the Morgan Stanley High Technology 35 Index (the MS High Tech 35 Index) and the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.The performance figures for Service shares reflect the performance of the funds Initial shares from their inception date through December 30, 2000, and the performance of the funds Service shares from December 31, 2000 (inception date of Service shares) to December 31, 2009 (blended performance figures).The blended performance figures have not been adjusted to reflect the higher operating expenses of the Service shares. If these expenses had been reflected, the blended performance figures would have been lower.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses.The MS High Tech 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors.The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Technology Growth Portfolio from July 1, 2009 to December 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.72 $ 6.15 Ending value (after expenses) $1,284.10 $1,281.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.18 $ 5.45 Ending value (after expenses) $1,021.07 $1,019.81  Expenses are equal to the funds annualized expense ratio of .82% for Initial Shares and 1.07% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2009 Common Stocks97.2% Shares Value ($) Consumer Discretionary2.5% Amazon.com 34,360 a Information Technology94.7% Akamai Technologies 149,570 a 3,788,608 Amphenol, Cl. A 86,105 3,976,329 Apple 41,021 a 8,649,688 Autodesk 141,500 a 3,595,515 BMC Software 98,630 a 3,955,063 Broadcom, Cl. A 243,785 a 7,667,038 Brocade Communications Systems 364,820 a 2,783,577 Cavium Networks 92,705 a,b 2,209,160 Cisco Systems 266,440 a 6,378,574 Cognizant Technology Solutions, Cl. A 104,205 a 4,720,487 Compellent Technologies 81,338 a,b 1,844,746 Computer Sciences 69,260 a 3,984,528 Dolby Laboratories, Cl. A 75,900 a 3,622,707 Electronic Arts 194,962 a 3,460,576 EMC 385,890 a 6,741,498 Equinix 33,090 a,b 3,512,504 Flextronics International 469,720 a 3,433,653 Google, Cl. A 13,880 a 8,605,322 Hewlett-Packard 121,795 6,273,660 Informatica 176,310 a 4,559,377 Juniper Networks 234,069 a 6,242,620 Lam Research 150,190 a 5,888,950 Microsoft 297,085 9,058,122 Motorola 417,070 a 3,236,463 NetApp 119,520 a 4,110,293 NVIDIA 338,730 a 6,327,476 Oracle 246,523 6,049,674 Paychex 125,320 b 3,839,805 QUALCOMM 112,360 5,197,774 Quest Software 207,610 a 3,820,024 Research In Motion 52,170 a 3,523,562 Riverbed Technology 145,980 a 3,353,161 Salesforce.com 58,920 a 4,346,528 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Sybase 97,900 a,b 4,248,860 Teradata 134,210 a 4,218,220 VMware, Cl. A 87,750 a 3,718,845 Total Common Stocks (cost $147,937,642) Other Investment5.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,458,718) 9,458,718 c Investment of Cash Collateral for Securities Loaned6.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,693,355) 11,693,355 c Total Investments (cost $169,089,715) 108.9% Liabilities, Less Cash and Receivables (8.9%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At December 31, 2009, the total market value of the funds securities on loan is $11,297,346 and the total market value of the collateral held by the fund is $11,693,355. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 94.7 Consumer Discretionary 2.5 Money Market Investments 11.7  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES December 31, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $11,297,346)Note 1(c): Unaffiliated issuers 147,937,642 175,565,093 Affiliated issuers 21,152,073 21,152,073 Cash 141,646 Receivable for investment securities sold 3,506,913 Receivable for shares of Beneficial Interest subscribed 26,771 Dividends receivable 11,876 Prepaid expenses 4,089 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 140,507 Liability for securities on loanNote 1(c) 11,693,355 Payable for investment securities purchased 7,854,982 Payable for shares of Beneficial Interest redeemed 115,159 Accrued expenses 59,006 Net Assets ($) Composition of Net Assets ($): Paid-in capital 233,304,686 Accumulated net realized gain (loss) on investments (80,386,685) Accumulated net unrealized appreciation (depreciation) on investments 27,627,451 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 73,421,975 107,123,477 Shares Outstanding 7,352,730 10,953,981 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Year Ended December 31, 2009 Investment Income ($): Income: Cash dividends (net of $21,599 foreign taxes withheld at source): Unaffiliated issuers 727,403 Affiliated issuers 7,351 Income from securities lendingNote 1(c) 30,914 Interest 8,052 Total Income Expenses: Investment advisory feeNote 3(a) 987,208 Distribution feesNote 3(b) 185,467 Professional fees 63,611 Prospectus and shareholders reports 31,517 Custodian feesNote 3(b) 15,333 Trustees fees and expensesNote 3(c) 5,807 Shareholder servicing costsNote 3(b) 5,389 Loan commitment feesNote 2 965 Miscellaneous 15,776 Total Expenses Lesswaiver of fees due to undertakingNote 3(a) (138,655) Lessreduction in fees due to earnings creditsNote 1(c) (81) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (7,059,890) Net unrealized appreciation (depreciation) on investments 67,321,010 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2009 2008 Operations ($): Investment income (loss)net (398,617) 368,645 Net realized gain (loss) on investments (7,059,890) (20,020,118) Net unrealized appreciation (depreciation) on investments 67,321,010 (52,834,432) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (244,348)  Service Shares (119,801)  Total Dividends  Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 8,852,651 6,183,130 Service Shares 31,476,863 27,279,038 Dividends reinvested: Initial Shares 244,348  Service Shares 119,801  Cost of shares redeemed: Initial Shares (7,620,912) (14,365,722) Service Shares (12,438,461) (18,074,552) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 100,412,808 171,876,819 End of Period Undistributed investment incomenet  359,645 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2009 2008 Capital Share Transactions: Initial Shares Shares sold 1,108,493 710,995 Shares issued for dividends reinvested 37,362  Shares redeemed (993,966) (1,644,966) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 3,863,936 3,139,725 Shares issued for dividends reinvested 18,661  Shares redeemed (1,670,124) (2,285,905) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 6.37 10.83 9.44 9.05 8.72 Investment Operations: Investment income (loss)net a (.01) .03 (.01) (.00) b (.02) Net realized and unrealized gain (loss) on investments 3.67 (4.49) 1.40 .39 .35 Total from Investment Operations 3.66 (4.46) 1.39 .39 .33 Distributions: Dividends from investment incomenet (.04)     Net asset value, end of period 9.99 6.37 10.83 9.44 9.05 Total Return (%) 57.67 (41.18) 14.72 4.31 3.78 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .86 .85 .84 .85 .81 Ratio of net expenses to average net assets .75 .65 .77 .85 c .81 c Ratio of net investment income (loss) to average net assets (.15) .39 (.08) (.01) (.21) Portfolio Turnover Rate 141.37 118.50 104.97 66.05 49.08 Net Assets, end of period ($ x 1,000) 73,422 45,890 88,083 90,322 78,753 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 6.24 10.62 9.28 8.92 8.62 Investment Operations: Investment income (loss)net a (.03) .01 (.03) (.02) (.04) Net realized and unrealized gain (loss) on investments 3.58 (4.39) 1.37 .38 .34 Total from Investment Operations 3.55 (4.38) 1.34 .36 .30 Distributions: Dividends from investment incomenet (.01)     Net asset value, end of period 9.78 6.24 10.62 9.28 8.92 Total Return (%) 57.07 (41.24) 14.44 4.04 3.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 1.10 1.09 1.11 1.06 Ratio of net expenses to average net assets 1.00 .90 1.02 1.11 b 1.06 b Ratio of net investment income (loss) to average net assets (.42) .15 (.33) (.25) (.46) Portfolio Turnover Rate 141.37 118.50 104.97 66.05 49.08 Net Assets, end of period ($ x 1,000) 107,123 54,523 83,793 81,399 52,321 a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company, currently offering four series, including the Technology Growth Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to provide capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Service Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may 18 be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  168,607,878   Equity Securities Foreign  6,957,215   Mutual Funds 21,152,073    See Statement of Investments for industry classification. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies,currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest 20 income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2009, The Bank of New York Mellon earned $10,305 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2009, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $78,688,690 and unrealized appreciation $25,929,456. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $40,345,577 of the carryover expires in fiscal 2010, $7,722,694 expires in fiscal 2011, $3,537,823 expires in fiscal 2012, $11,980,354 expires in fiscal 2016 and $15,102,242 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2009 and December 31, 2008 were as follows: ordinary income $364,149 and $0, respectively. During the period ended December 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency exchange gains and losses, net operating losses and capital loss 22 carryover expiration, the fund increased accumulated undistributed investment income-net by $403,121, increased accumulated net realized gain (loss) on investments by $32,065,774 and decreased paid-in capital by $32,468,895. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2009, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. The Manager had agreed, from January 1, 2009 to July 31, 2009, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of neither class, exclusive of taxes, Rule 12b-1 fees, brokerage fees, extraordinary expenses, interest on borrowings and extraordinary expenses, exceeded .65% of the value of the average daily net assets of their class. During the period ended December 31, 2009, the Manager waived receipt of fees of $138,655, pursuant to the undertaking. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2009, Service shares were charged $185,467 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2009, the fund was charged $430 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2009, the fund was charged $81 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2009, the fund was charged $15,333 pursuant to the custody agreement. During the period ended December 31, 2009, the fund was charged $6,681 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $109,758, Rule 12b-1 distribution plan fees $21,330, custodian fees $4,337, chief compliance officer fees $5,011 and transfer agency per account fees $71. 24 (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2009, amounted to $196,575,867 and $178,365,559, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2009. These disclosures did not impact the notes to the financial statements. At December 31, 2009, the cost of investments for federal income tax purposes was $170,787,710; accordingly, accumulated net unrealized appreciation on investments was $25,929,456, consisting of $28,947,015 gross unrealized appreciation and $3,017,559 gross unrealized depreciation. NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through February 10, 2010, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Technology Growth Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios,Technology Growth Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2009 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Technology Growth Portfolio at December 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the indicated years,in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2010 26 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2009 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2010 of the percentage applicable to the preparation of their 2009 income tax returns. The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the Board of Trustees of Dreyfus Investment Portfolios (the Company) held on July 14 and 15, 2009, the Board considered the re-approval for an annual period (through July 29, 2010) of the Technology Growth Portfolio (the fund) Investment Advisory Agreement with the Manager, pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the Company, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Board noted that the funds shares are offered only to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The Managers representatives noted the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including that of the fund.The Manager also provided the number of separate accounts investing in the fund, as well as the funds asset size. The Board members also considered the Managers research and fund management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. The Board also considered 28 the Managers brokerage policies and practices, the standards applied in seeking best execution and the Managers policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Investment Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of science and technology funds underlying variable insurance products (the Performance Group) and to a larger universe of funds, consisting of all science and technology funds underlying variable insurance products (the Performance Universe), selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons for various periods ended May 31, 2009.The Board members noted that the funds total return performance for its Initial shares was at or above the Performance Group and Performance Universe medians for all periods, except for the 5-year period when the total return performance was below the Performance Universe median.The Manager also provided a comparison of the funds total returns to the returns of its benchmark index for each of the calendar years since inception. The Board members also discussed the funds management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the actual management fee and expense ratio of the funds Initial shares (which are not subject to a Rule 12b-1 plan) were lower than the Expense Group and Expense Universe medians and that the contractual management fee was lower than the Expense Group median. In addition, the Board noted that the expense ratio of the funds Service The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) shares (which are subject to a Rule 12b-1 plan) was lower than the Expense Group and Expense Universe medians.The Board considered the current fee waiver and expense reimbursement arrangement undertaken by the Manager. Representatives of the Manager noted that the Manager or its affiliates do not manage other mutual funds or accounts with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including any decline in assets, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund, including any soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fee under the Investment Advisory Agreement bears a reasonable relationship to the mix of services provided by the Manager, 30 including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was not unreasonable given the services provided. The Board also noted the current fee waiver and expense reimbursement arrangement and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was satisfied with the funds relative performance. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative perfor- mance, expense and advisory fee information (including the fee waiver and expense reimbursement arrangement), costs of the ser- vices provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the advisory fee rate charged to the fund, and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Investment Advisory Agreement was in the best interests of the fund and its shareholders. 32 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 171 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 171 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 62 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. J. DAVID OFFICER, Vice President since January 2010. Director of Mellon United National Bank, an affiliate of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. Prior to June 2009, Mr. Officer was Chief Operating Officer,Vice Chairman and a director of the Manager, where he had been employed since April 1998. He is 61 years old. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 35 years old and has been an employee of the Manager since February 2001. The Fund 35 OFFICERS OF THE FUND (Unaudited) (continued) JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Manager since February 1984. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since November 1990. 36 JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 52 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. WILLIAM GERMENIS, Anti-Money Laundering Compliance Officer since October 2002. Vice President and Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. He is 39 years old and has been an employee of the Distributor since October 1998. The Fund 37 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $87,932 in 2008 and $89,692 in 2009. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $56,076 in 2008 and $35,733 in 2009. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2007 and $0 in 2008. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $12,379 in 2008 and $14,874 in 2009. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $353 in 2008 and $114 in 2009. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2008 and $0 in 2009. -3- Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $12,561,320 in 2008 and $24,975,296 in 2009. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized -4- and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. -5- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 12, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 12, 2010 By: /s/ James Windels James Windels, Treasurer Date: February 12, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) -6-
